 

 

 

 

 

 

 

 

 

 

US. DISTRICT COURT - ND. OF N.Y,
FLLED
AUG 29 2019
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK AT O'CLOCK
John M4. Domurad, Gerk - :- Albany
Mayiah )
Leper Plaintiff(s) ) Civil Case Nor [7 14-0. [0°12
)
: ) COMPLAINT PURSUANT
C; ;CAP ta]Re ee ) TO THE AMERICANS (TSH cfH)
Tra Be phot 51) ) WITH DISABILITIES ACT
Ww ae becha )

Z

Plaintiff(s) demand(s) atrial by: [7{suRY [[—] COURT (Select only one).

 

 

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION
Er. This is a civil action seeking judgment, relief and/or damages brought pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12101 ef seq., as amended, for
discrimination based upon a disability and the failure to accommodate same. This Court
has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343(4).

PARTIES

2. a. Plaintiff: larg) Lopes - Ll bl
Address: emp sd eK ‘Pl4in Be leet
# dD cpa (Z
a Schineds ¢ ; : ats
cul SPRY Laling OFZ
Ms dp Ri " Eng
b. Plaintift; 4 2 G/ dh ALE cS oer 4

Address: ee ee

 

 
 

 

 

/

Additional Plaintiffs may be added on a separate sheet of paper.
3. a. Defendant: Ors of Hp« p=
Oiticial Position: Gj (2Hife Speet/ng v4. [22687
Address: Laan ef ? /)) Coy

Coun ry Bue! we

 

lt

b. Defendant: Caprta | | Lich ekTe ran Dov a
Official Position: CDTA em i. rronfl'n *
Address: a rb fer t- [Pe

ii U :

 

 

 

i Sane Veh ts en ee EE ae D of pe ove Sm J Pe
4. My gw 18 as be Fi Frey 1h hate Yih Z Dl a

PTSD, Grr dr PyS Monn ; Goneey/
Anxre ts am ony oP 5.

J me |
5. The conduct complained of in this action involves:
(Check all that apply)

(A) ea Failure to employ.

(B) ee): Termination of employment.
(C) sa. Denial of participation in public service or program.
(D) m ilure to make alterations to accommodate disability.

(E) Retaliation.

(G) _BSH_ other acts as specified below:

Pia (ik Comp aINT

6. FACTS
On the following page, set forth the facts of your case which substantiate your claim of

discrimination. List the events in the order they happened, naming defendants involved, dates and
places.

Note: Each fact should be stated in a separate paragraph; paragraphs should be
numbered sequentially.

You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint.

You may use additional sheets as necessary.
a PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

que Se Complaint

I declare under penalty of perjury that the foregoing is true and correct.
DATED: $s b | |

ee Ye
Se,

Signature of Plaintiff(s) b
(all Plaintiffs must sign)
 

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK

 

Mariah Lopez

V #19 cv

County of Albany, Capital District Transportation Authority,

City Of Watervliet

 

PARTIES
Plaintiff is a resident of the state of New York; and has been diagnosed with multiple medical
disabilities. Plaintiff receives SSI, and has since leaving foster care in 2005.
Plaintiff requires and owns a service dog to aid in managing the symptoms of these medical
disabilities. Plaintiff's first service dog was provided to Plaintiff when Plaintiff was still in foster
care.
Currently Plaintiff has a civil Pro se case pending in the SDNY (17 cv 3014), centered around a
refusal by the City of New York to admit the Plaintiffs service dog into a NYC operated shelter.
The status of Plaintiff's dog as a Service Animal under the ADA, is not a disputed issue in the
case; the courtissued a TRO at the outset, forcing the City of New York to allow the Plaintiff to
be accompanied by said Service Animal:
The Count of Albany, is county in the upstate region of New York State, and is the capital of
New York State. The County of Albany operates the Capital District Transportation Authority or
CDTA;

 
The Capital District Transportation Authority (CDTA) is the public transit, regional mobility
provider, offering over 50 public bus routes throughout the Capital region of upstate New York
state;

The City of Watervliet is a municipality located in Albany County, New York.

JURISDICTION & VENUE COMPLAINT

The Municipality of Albany, and Watervliet are physically within the Jurisdiction of the Northern
District Of New York; and both incidents alleged in this complaint occurred within geographic
jurisdiction of the same.

CDTA headquarters are in Watervliet; and Plaintiff now resides in Schenectady, and attends
Schenectady County Community College full time; which grant Plaintiff full access to free rides
on CDTA buses; presenting an outstanding issue for “relief” and a live controversy of fact and
law.

On July 25th 2019 Plaintiff was visiting the City of Watervliet so she could commute o
Schenectady County Community College via public transportation.

Plaintiff was planning to commute to Schenectady County Community from Watervliet so she
could sign up for classes for the upcoming semester.

When Plaintiff boarded a bus operated by CDTA at 13th Street and Broadway in Watervliet NY;
the bus operator began making statements challenging the validity of Plaintiff's Service Animal

and status as a Disabled person.

Plaintiff felt harassed, fearful, anxious and eventually ... traumatized.
Plaintiff believes that the bus operator was motivated to challenge Plaintiffs service animal and
status as a disabled person in part because of Plaintiff's identity as a Transgender person.
The bus operator ordered the Plaintiff off the bus or to produce documents to “prove” the animal
is a Service Dog, in violation of the ADA and the Rehabilitation Act.

Furthermore the bus operator began verbally harassing Plaintiff, and threatening to call the
police on Plaintiff.

Plaintiff repeatedly expressed to the bus operator that Plaintiff is disabled, and that the dog in
question is indeed a Service Animal under the ADA.

The bus operator became more dismissive, cruel and retaliatory as Plaintiff refused to exit the
bus,

The bus operator was determined to eject the Plaintiff, becoming agitated and aggressive with
Plaintiff and egging on other passengers to retaliate against and harass Plaintiff; the operator
refused to proceed to the next stop unless Plaintiff exited the bus; again, all because of the
operator's unfounded assertion that the animal is not a Service Animal.

The bus operator's actions caused other passengers to become irritated with Plaintiff, and the
operator made statements to other passengers which increased and aggravated their moods;
multiple passengers seemed to blame Plaintiff for their commute being delayed. They became
angry and the safety of Plaintiff as well as Plaintiff's Service Dog were in direct jeopardy

because of the actions of the bus operator.

Multiple passengers and the bus operator began verbally abusing Plaintiff related to Plaintiff's

need for said Service Animal.

Plaintiff was menaced and almost physically assaulted by a passenger, who demanded that

Plaintiff produce documents for the operator so that the bus could proceed.
 

This passenger made very specific physical threats towards Plaintiff, well within earshot of the

bus operator.

Plaintiff was fearful because the individual was menacing, agitated, and seemed capable of
spontaneous violence.

Instead of intervening to keep passengers safe, the bus operator made a false call to 9-11,
fabricating a crime (that the Plaintiff was threatening passengers with a weapon). The bus
operator did not take steps to protect Plaintiff from the threatening passenger. Instead,other
passengers intervened to prevent the out of control passenger from attacking Plaintiff.
Watervliet Officers and supervisors from CDTA were soon at the scene and on the bus, where
the bus operator continued to make false statements to the police and CDTA supervisors

regarding Plaintiff threatening passengers with a weapon.

Plaintiff used a cellphone and a popular social media app to record and broadcast the incident
on the bus, and was forced to show the police and CDTA supervisors the video; Plaintiff felt
bullied by police and also feel Plaintiff's identity as a Disabled individual who is also
Transgender impacted how Watervliet police interacted with Plaintiff. Watervliet police failed to
take Plaintiff's complaint of criminal level hate-motivated menacing seriously. The passenger in

question still poses a public safety risk.

The next day, on July 26th 2019, while Plaintiff waited at the same CDTA bus stop at 13th

Street and Broadway in Watervliet for the 22 bus again, the same bus operator repeated the
same violations of Plaintiff's rights, this time refusing to even open the bus door in a blatant act
of lawlessness and retaliation. The driver left Plaintiff and her Service Dog standing in the heat;
the dog, trotting in place from the heat of the pavement, panting breathlessly. Plaintiff was in
shock.
This time however the passengers sided with Plaintiff as the operator needlessly stalled the bus
by exiting the bus and choosing to stand with Plaintiff.
The operator called police and CDTA supervisors; lying again, stating that Plaintiff “threatened”

said operator with a “weapon” the previous day. This is patently false.

Still in contradiction to its duties under the law, Watervliet Police were willing participants in the
operators scheme to violate Plaintiff's rights; preventing Plaintiff from boarding the bus and
openly, and publicly stating “You threatened the driver...that’s why you're not getting on...” when
Plaintiff asked to board and Watervliet police officers directed the other passengers to board.
The same CDTA supervisor from the first incident the previous day who identified himself as
“Ray,” who should have by that point done and initial investigation and confirmed that Plaintiff
indeed made no threats, was present on the second day. This supervisor “Ray” also repeated
the defamatory lies posited by the Watervliet police; stating untruthfully that Plaintiff threatened
the operator the previous day.

Plaintiff recorded the first and second incident using Facebook; and both videos clearly show all
defendants breaking the law and violating Plaintiff's rights; Plaintiff coming close to being
assaulted, the dog being placed in harm's way, and no threats coming from Plaintiff.

RELIEF SOUGHT
Plaintiff seeks injunctive relief to ensure that Disabled People with Service Animals can access
CDTA without discrimination, harassment, intimindation, and abuse.

Plaintiff also seeks monetary damages (compensatory and punitive) in an amount still to be
determined, to compensate her for her emotional distress and for Defendants’ blatant violation

of her rights as a disabled person.

MOTION FOR TRO AND OTHER INJUNCTIVE RELIEF

 

 
Plaintiff asks that this court issue a Temporary Restraining Order directing CDTA to
allow Plaintiff to access CDTA buses and other places of public accommodation. In
addition to the fact that Plaintiff believes CDTA employees will still ask for “Service
Animal” documents when Plaintiff attempts to board CDTA buses because of sheer lack
of appropriate training, Plaintiff fears that CDTA bus operators and other CDTA

employees may retaliate against Plaintiff, by instigating similar incidents or refusing to
stop for Plaintiff.

Plaintiff is entitled to a TRO because CDTAis clearly unwilling to follow well established Federal
Disability Law found in the American Disabilities Act and Section 504 of the Rehabilitation Act,
as well as state and local laws; and retaliate against individuals (at least one ; Plaintiff) who

attempt to exercise Rights under these laws.

*Plaintiff's video proof of both incidents means Plaintiff stands a high likelihood of prevailing on

the merits.

* The facts of the case weigh in favor of the Plaintiff. Plaintiff has already prevailed in a recent
case in a United States District Court; at least as far as receiving a TRO relating to access to

public

accommodations, and the government's failures are concerned. The operator can clearly be

heard asking for documents to substantiate the dogs status as a Service Animal, then retaliating

when Plaintiff refused.

*A repeat of the type of violation described within this complaint represent potential irreparable

harm, may threaten the health and safety of Plaintiff (as well as Plaintiff's service dog); the

 

 
public/other passengers, and even law enforcement (who may be diverted from real

emergencies by the lies of CDTA employees making false allegations). Defendants actions

were reckless and uncalled for.

‘As a disabled person whois a student in the region, accessing public transportation on time

and without delay (to keep doctors appointments and to be on time for Class), is essential for

Plaintiff (as a matter of reasonable, fair public accommodations).

«Among other conditions Plaintiff suffers from PTSD; severe, compound-PTSD, and is subject to
an enormous amount of psychic pain and stress from this type of trigger; refusal of permission
accessing public spaces with a service dog, followed by a tense social/ legal stand off with

police.

«Without the Courts intervention, there is no reason to believe that the Defendants will correct

their misconduct and adhere to the law.

«Another incident could leave Plaintiff with additional permanent emotional and psychological

injuries.

‘The physical independence of the Plaintiff is reliant on Plaintiff's access to public

transportation.

Plaintiff is seeking $10,000,000 in punitive damages (relating to claims of retaliation on
the part of CDTA and Watervliet employees/agents; do to the reckless and intentional

disregard for the law and the safety of the general public as well as the Plaintiff during

both Incidents.

 

 
Additionally,as it relates to relief sought by Plaintiff in this case; Plaintiff has reached out to
counsel for CDTA, Amanda Avery, in an attempt to resolve this matter outside of litigation, but

Mrs Avery was unwilling to negotiate and extra-judicial settlement on behalf of her client.

Plaintiff prays this Court grant the relief and damages sought herein and any other relief the

court deems just and necessary.

Respectfully Submitted

Mariah Lopez

Pro se Plaintiff
Exn lt -
ft 2 Planch EFS P0OF of cps Airy
B -poclet Sheet From, eed Sone

Dest of Pink LES Ende tratgsy
Sr niles ee ae nthe WA
me

L

i (hes ) ON

Lee | Direct Daud Oo
Ae Te Stimerris |.

(
D
G
t
Sr
%
4.

Re

 
 

     

LOS ee"

 

 

B 124,818,239 ‘oe
Check No,

08 01 19 28040004 KANSAS CITY, MO 4032 39560616
900503551972 —4032-39560616-W——---.00000190720MDM

11210 5313
VOID AFTER ONE YEAR

REI AL DESPA OFFICER

S81 FOR AUGUST

 

mOOcdcosS~a: 395606167" bkOBk4

 

 
 

Agency Code -
Agency Description -
Voucher Number -
Payee Reference -
Ref/inv Date -

Payment Amount -

State of ew Vork

REMITTANCE ADVICE for CHECK NO.

12480875

 

TDAO2
OTDA SSP/SSPNA PAYMENTS
pc604579
SSP Payment 08/2019 DC604579
07/24/19

87.00

 

 

 

 

 

Pay to the ’
Crier MARIAH LOPEZ

REIT IAS ilstrtre oeeer eae

 

 

   

Ss Thomas P, DiNapoli

See stole Comptroller teas

 

    

bauer

 

a “a ne | Cee ups ee riser \ touah bee
Fit oz Yea es vi 7 Eat colt Ge Lipski BOOMS a ire ret ae
Peeeeei oe A a, “State of Pew Pork Check No. 12480875
Fam) SNe cre 238 ssp A

KNOW YOUR ENDORSER

JULY 24, 2019 TDAO2

$87.00

Rey Bank WA, *

 

4 24808 7 50" 02 LJ00SSEn 32099397203 2e4k"
(CCASREF,.ECF .PRO-SE

U.S. District Court
Southern District of New York (Foley Square)
CIVIL DOCKET FOR CASE #: 1:1 7-cv-03014-VEC-OTW

Lopez « New York City Dept. Homeless Services et al
Assigned to: Judge Valerie E. Caproni

Ricferned to: Magistrate Judge Ona T Wang

Related Case: 1) §-¢v-(4293-VEC-OTW

Date Filed: 04/25/2017

Jury Demand: Plaintiff

Nature of Sant: 440 Covi] Rights: Other
Jurisdiction: Federal Question

Cause: 28:1331 Fed. Question

Plaintiff

Mariah Lopez represented by Mariah Lopez
Homeless - No Mailing Address
(212) 470-9687
Email: maniah4change(ajemail.com
PRO SE

Vv.

Defendant

New York City Dept. Homeless Services represented by Thomas B. Roberts

TERMINATED: 04/26/2017 The Clty of New York Law Department
100 Church Street
New York, NY 10007
212-336-1000
Fax: 212-788-8877

Email: throberv@ilaw nyc gov

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Defendant
Project Renewal represented by Richard lan Greenberg
TERMINATED: D6 74/20/9 Jackson Lewis PC (NY)
666 Third Avenue
29th Floor
New York, N¥ 10017
(212) 4544080
Fax: (212}972-3213
Email: greenberaijacksonlewis.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Jason A foldessy

Jackson Lewis PC (NY)

666 Thin Avenue

New York, NY 10017
(212-545-4021

Fax: (212}-972-3213

Email: zoldessj(@jacksonlewis.com
ATTORNEY TO BE NOTICED

Kevin Patrick Connolly , Jr.

New York City Law Department

1) Church Street

New York, N¥ 10007

(914-469-8890

Email: kevin.connolly(@jacksonlewts.com
ATTORNEY TO BE NOTICED

Nidhi Srivastava

Kelley Doe & Warren.

107 Park Ave

New York, N¥ LO17TE

212-808-7602

Email: nedhi srivastavaiajjacksonlewis.com
TERMINATED: [2/21/2018

Defendant

The City of New York represented by Evan Robert Schnittman
Rubin Patemiti Gonzalez Kaufman LLP

555 Sth Ave

Ste 6th Floor

New York, NY 10017
646-800-3370

Email: eschnitti@law nyc. zov
TERMINATED: OF 2019
LEAD ATTORNEY

 

 
 

Defendant
NYC Dept of Homeless Services

Defendant

AVC Homan Resources Administration

Project Renewal, Inc.

Defendant

‘OPS Security, Inc.
TERMINATED: 04/26/2019

WIN, Ine.

Christine C. Quinn

Thomas B. Roberts

(See above for address}

LEAD ATTORNEY
ATTORNEY TO BE NOTICED

represented by Thomas B. Roberts
(See abowe for address)
LEAD ATTORNEY
ATTORNEY 70 BE NOTICED

represented by Thomas B, Roberts
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

represented by Jason A Zoldessy
(See above for address)
ATTORNEY TO BE NOTICED

Nidhi Srivastava
(See above for address)
TERMINATED: [2/2 N2018

represented by Stephen Paul Pischi
Clifion Budd & DeMaria, LLP
The Empire State Building
330 Fifth Avenue, Suite 6110
New York, NY 10118
(212-687-7410
Fax: (212-687-3285
Email: =ppischlaicbdim. com
ATTORNEY TO BE NOTICED

represented by Amelia Anne Cottrell

Willkie Fart & Gallagher LLP (NY)

7a? Seventh Avenue
New York, NY 10019
(212) 728-8000

Fax: (212-728-8111
LEAD ATTORNEY

Jill Kaden Grant

Willkie Farr & Gallagher LLP
Ta? Seventh Avenue

New York, NY 10019
(212-728-8774

Fax: (212-728-9774

Email: jgrani@hwillkie.com
ATTORNEY TO BE NOTICED

represented by Amelia Anne Cottrell
(See above for address)

 

 

 

 

LEAD ATTORNEY
Jill Kaden Grant
(See above for address)
ATTORNEY TO BE NOTICED
Date Filed # | Docket Test
04/25/2017 1 | REQUEST TO PROCEED IN FORMA PAUPERIS. Document filed by Mariah Lopez (sac) (Entered: (4/25/2017)
MR5/2017 2 | COMPLAINT against New York City Dept. Homeless Services, Project Renewal, Document filed by Marah Lopez (sac) (Emtered: (4/25/2017)
04/25/2017 3 | UNSIGNED ORDER TO SHOW CAUSE filed by Mariah Lopez. (sac) (Entered; 04/25/2017)

 

O425/2017 Case Designated ECF. (sac) (Entered: 04/25/2017)

 

04262017 4 | ORDER GRANTING IFP APPLICATION: Leave to proceed in this Court without prepayment of fees is authorized, 28 U.S.C. § 1915. (Signed by
Judge Colleen McMahon on 4/26/2017) (sac) (Entered: 04/26/2017)

 

 

 

 

O4/26/2017 Transmission to Dockel Assistant Clerk. Transmitted re: 4 Order Granting IFF Application, to the Docket Assistant Clerk for case processing. (sac)
(Entered: 04/26/2017)

0426/2017 NOTICE OF CASE REASSIGNMENT to Judge Valene E. Capron. Judge Unassigned is no longer assigned to the case (wh) (Entered: 04/26/2017)

04/26/2017 Magistrate Judge Sarah Netbum is so designated. (wb) (Entered: 04/26/2017) i

 

 

 

 
04/26/2017

Mailed a copy of 4 Onder Granting IFP Application to Mariah Lopez Homeless Shelter of Record, 480 East 185th Street, Bronx, NY 10450. (ero)
(Entered: 4/26/2017)

 

4/26/2017

ORDER: IT 15 HEREBY ORDERED that Plamtiff and representatives of defendant Project Renewal and the Office of the Corporation Counsel of
New York City are directed to appear before the Court in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New
York 10007 at 1:00 p.m on April 27, 2017 in order to show cause why Plaintiff's application for temporary injunctive relief should not be granted; IT
1S HEREBY FURTHER ORDERED that Plaintiff is directed to immediately noufy the Defendants of this action and her request for provisional relief.
IT 1S HEREBY FURTHER ORDERED that Pisintiff is directed to immediately deliver to the Defendants copies of her complaint, supporting
materials, order to show cause, and this Order at the following addresses herem. IT IS HEREBY FURTHER ORDERED that the Clerk of the Court is
respectfully directed to mail a copy of this onder to Defendants at the above-referenced addresses and note service on the docket. Show Cause Hearing
set for 4/27/2017 at 01:00 PM in Courtroom 443, 40 Centre Street, New York, MY 10007 before Judge Valerie E. Caproni. (Signed by Judge Valerie E
Caproni on 4/26/2017) (kgo) (Entered: 04/26/2017)

 

O4/26/2017

Transmission to Docket Assistant Clerk. Transmitted re: 6 Order to Show Cause, to the Docket Assistant Clerk for case processing. (kgo) (Entered:
04/26/2017)

 

 

4/26/2017

ORDER OF SERVICE: The Court dismisses Plaintiffs claims against the New York City Department of Homeless Services. The Court directs the
Clerk of Court to add the City of New York as a defendant in this acon. Fed R. Civ. P21. The Clerk of Court is further instructed to complete the
USM-285 forms with the addresses for the City of New York and Project Renewal, Inc., and deliver all documents necessary to effect service to the
U.S. Marshals Serviee. The Court certifies under 28 U5.C_ § 1915(ay(3) that any appeal from this order would not be taken in good faith, and therefore
in forma paupers status is denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he secks review of a nonfrivolous issue), ( USM-285 Form due by $/26/2017., Request for Issuance of Summons due by
$/26/2017.), The City of New York added New York City Dept Homeless Services terminated. (Signed by Judge Valene E. Caproni on 4/26/2017)
(kgo) (Entered: 04/26/2017)

 

O42 2017

Mailed a copy of 6 Order to Show Cause to Mariah Lopes Homeless Shelter of Record, 40 East 185th Sireet, Bronx, WY 1045). (ro) (Entered:
0426/2017)

 

O27 2017

Minute Entry for proceedings held before Judge Valene E. Caprom: Show Cause Hearing held on 4/27/2017. Onder to follow, (Court Reporter Eve
Giniger) (Brantley, Michael) (Entered: (4/27/2017)

 

 

O4/27/2017

TEMPORARY RESTRAINING ORDER: On Apnil 25, 2017 Plaintlf, proceeding pro se, filed a complaint for preliminary and permanent injunctive
relief alleging that Defendants have refused to permit her service animal access to a public accommodation in violation of Title IT] of the Americans
with Disabilities Act (the "ADA"), 42 U.S.C § 12182%a) Plaintiff concurrently moved for a temporary restraining order ("TRO") pursuant to Rule 65
of the Federal Rules of Civil Procedure. On April 27, 2017 the Count held a conference in respect of Ms. Lopez's application for a temporary
restraining order, as further set forth herein. Accordingly, IT [5 HEREBY ORDERED that the Defendants are provisionally directed to accommodate
Plaintiff and her service animal at the “Marsha’s House” homeless shelter until 3200 pom. on May 1, 2017, unless thos Court orders otherwise. This
Order is without prejudice to the Defendants’ and Marsha’s House's right to require Plaintiff to comply with all applicable shelter rules and City and
State regulations. Plaintiff's failure to comply with shelter mules or City and State regulations is grounds to dissolve this TRO. IT 15 HEREBY
FURTHER ORDERED that the parties are directed to appear at 3:00 pm. on May 1, 2017 in Courtroom 443 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New ‘York 10007 at which time the Court will hold a hearing in respect of Plaintiff's application for temporary injunctive
relief. (Signed by Judge Valence E. Capron on 4/27/2017) (mro) (Entered: 04/28/2017)

 

ON2TZO17

 

 

Set'Reset Heanngs: Status Conference set for 5/1/2017 at 03:00 PM im Courtroom 443. 40 Centre Street, New York, NY 10007 before Judge Valerie E
Caproni, (miro) (Entered: 4/28/2017)

 

O42T2017

STANDALONE SUBMISSION BY PLAINTIFF IN SUPPORT OF HER APPLICATION FOR A TEMPORARY RESTRAINING ORDER AND
PRELIMINARY INJUNCTION. Document filed by Mariah Lopez. (kgo) (Entered: 04/28/2017)

 

4282017

SUMMONS ISSUED as to Project Renewal, The City of New York. (sbr) (Entered: 04/28/2017)

 

4/28/2017

FRCP 4 Service Package Hand Delivered to U5.M.: Package hand delivered to U.S.M. on 4/29/2017 per the instructions of Judge Valenie E. Caproni
See 7 Order of Service, Add and Terminate Panties. (sbr) (Entered: 04/28/2017)

 

O4/28/2017

FRCP 4 (Information Package Mailed) to plaintiff at the address noted on the complaint/court's docket on 4/28/2017 via Regular Mail The information
package included: a copy of the Order of Service, Judge's individual rules, Instructions for Litigants Who Do Not Have Attorneys, Notice Regarding
Privacy and Public Access to Electronic Case files, A Motions Guide, A Notice that the Pro Se Manual has been discontinued, a Notice of Change of
Address to use if your coniact information changes, a consent to proceed before a Magistrate Judge. and consent to electronic service forms. (sbr}
(Entered: 04/28/2017)

 

28/2017

ORDEE: WHEREAS on April 27, 2017 the Court entered a temporary restraining order (the "TRO") in the above-captioned case and directed the
Parties to appear for a hearing in respect of Plainuils application for a preliminary injunction at 3:00 p.m on May 1, 2017, IT IS HEREBY
ORDERED that, due to a conflict on the Court's calendar, the May 1, 2017 hearing is adjourned to 3:00 p.m. on May 3, 2017. IT 1S HEREBY
FURTHER ORDERED that the TRO shall remain in effect during the period from May 1, 2017 to 3:00 p.m. on May 3, 2017. For the avoidance of
doubt, the Court finds that the factors supporting entry of a TRO through May 1, 2017 also support maintaining the TRO until May 3, 2017. ( Stats
Conference set for 5/3/2017 at 03:00 PM before Judge Valene E. Caproni.) (Signed by Judge Valene E. Caproni on 4/28/2017) (mro) (Entered:
OS/01/2017)

 

E

ORDER. IT 1S HEREBY ORDERED that Plaintiff is directed to show cause by 5-00 p.m. on May 2, 2017 why the Court should not dissolve the TRO
in light of the City’s agreement to accommodate Plaintiff's animal, 50 ORDERED. (Show Cause Hearing set for 5/2/2017 at 05:00 PM before Judge
Valence E. Caproni) (Signed by Judge Valence E. Caproni on 3/1/2017) (gm) (Entered: 05/01/2017)

 

OS/01/2017

NOTICE OF LIMITED APPEARANCE OF PRO BONO COUNSEL for Marah Lopez. (Freeman, Miles) (Entered: 03/01/2017)

 

OS/01/2017

NOTICE OF APPEARANCE by Thomas B. Roberts on behalf of The City of New York. (Roberts, Thomas) (Entered: 03/01/2017)

 

OS/012017

RESPONSE TO ORDER TO SHOW CAUSE re: 1] Order to Show Cause, Document filed by Mariah Lopez. (Freeman, Miles) (Entered: 05/01/2017)

 

OSL 2017

i fe |G |b

MEMO ENDORSEMENT on re: 14 RESPONSE TO ORDER TO SHOW CAUSE (DL 11) re: LL Onder to Show Cause. Document filed by Mariah
Lopez. ENDORSEMENT: The Court finds that, in light of the City's agreement to house Plaintiff and her animal, and Plainff's submission in
response to the Court's order to show cause, the Court's temporary restraining order is no longer necessary to avoid an irreparable harm. The TRO is
hereby dissolved and the parties’ May 3, 2017 conference is adjourned sine die. So ordered. The following hearing(s) was terminated: Status
Conference, (Signed by Judge Valerie E. Caproni on 5/2/2017) (rim) (Entered: 05/02/2017)

 

OS/022017

NOTICE OF INITIAL PRETRIAL CONFERENCE: Initial Conference set for 6/9/2017 at 10:00 AM in Courtroom 443, 40 Centre Street, New York,
NY 10007 before Judge Valerie E. Caproni, and as further set forth in this order. (Signed by Judge Valerie E. Caproni on 5/2/2017) (ap) (Entered:
OR/022017)

 

O222017

LETTER MOTION to Adjourn Conference currentiy scheduled for Jame 9, 20/7 addressed to Judge Valene E. Caproni from Thomas B. Roberts dated
May 22,2017. Document filed by The City of New York (Roberts, Thomas) (Entered: 05/22/2017)

 

 

 

 

 

 

 
0522/2017

MOTION for Miles D. Freeman to Withdraw as Attomey . Document filed by Mariah Lopez (Freeman, Miles) (Entered: 05/22/2017)

 

05/23/2017

Ke | be

MEMO ENDORSEMENT granting 18 MOTION TO WITHDRAW APPEARANCE OF LIMITED PRO BONO COUNSEL MILES D. FREEMAN
ENDORSEMENT: Application GRANTED. The Court thanks the Quinn Emmanuel firm and Mr. Freeman for their pro bono contnibutions to this case
and their willingness to represent Ms. Lopez on short notice. SO) ORDERED. (Signed by Judge Valence E. Caproni on 3/23/2017} (anc) (Entered:
O325/2017)

 

 

O53/2322017

ORDER REFERRING CASE TO MAGISTRATE JUDGE. Order that case be referred to the Clerk of Court for assignment toa Magistrate Judge for
General Pretrial (inclodes scheduling. discovery, non-dispositive pretrial motions, and settlement) and Dispositive Motion (ic. motion requiring a
Report and Recommendation) All such motions. Referred to Magistrate Judge Sarah Netbum: In light of the Court's reference to Magistrate Judge
Metbum, the initial pre-trial conference currently scheduled for June 2, 2017 is adjourned sine die. (Signed by Judge Valerie E. Caproni on 3/23/2017)
(anc) (Entered: 05/23/2017)

 

OVZ42017

ORDER: granting 17 Letter Motion to Adjourn Conference. IT 15 HEREBY ORDERED that the referral to Magistrate Judge Nethum is canceled. The
initial pre-trial conference previously scheduled for June 2, 2017 is rescheduled for 10:00 am. on June 30, 2017. The parties’ joint pre-conference
letter is due by June 23, 2017. The parties are directed to consult the Undersigned’s Individual Practices in Civil Cases, which are available online, for
further information relevant to the initial pre-trial conference. 50 ORDERED. Initial Conference set for 6/30/2017 at 10-00 AM before Judge Valerie
E. Caprom. (Signed by Judge Valente E. Caproni on 3/24/2017) (ama) (Entered: 05/24/2017)

 

OS/F0/2017

Magistrate Judge Andrew J. Peck is so redesignated. (wh) (Entered: 05/30/2017)

 

08/70/2017

LETTER: from Mariah Lopez dated 5/30/2017 re: Emergency. Document filed by Maniah Lopez.(man) (Entered: 05/30/2017)

 

05/70/2017

NOTICE OF MOTION for Emergency Relief (to get back in Shelter) Requested. Document filed by Mariah Lopex.(man) (Entered: 05/30/2017)

 

OS FO2O17

Be | RS | Rs

ORDER: IT 1S HEREBY ORDERED that the parties must appear for a hearing on May 31, 2017, at 12:00 p.m, in Courtroom 444 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, NY 10007. If that time conflicts with Ms, Lopez's appearance in New York Supreme Court [Dkt. 22
at 3], then the City must provide the Court with an alternative available time for the hearing. (Status Conference set for 3/31/2017 at 12200 PM in
Courtroom 444, 40 Centre Street, New York, NY 10007 before Judge Valene E. Caproni.) (Signed by Judge Valene E. Caprom on 5/90/2017) (cf
(Entered: 05/30/2017)

 

05/30/2017

NOTICE OF APPEARANCE by Kevin Patrick Connolly, Jr on behalf of Propect Renewal, (Connolly, Kevin) (Entered: 05/30/2017)

 

OS/SLZ017

B |

NOTICE OF APPEARANCE by Richard lan Greenberg on behalf of Project Renewal. (Greenberg, Richard) (Entered: 05/31/2017)

 

OS/IL2017

Minwe Entry for proceedings held before Judge Valene E. Capron: Motion Hearing held on 5/31/2017 re: 23 MOTION Emergency Relief (to get back
in Shelter) Requested. filed by Mariah Lopez. Ms. Lopez's application was denied by the Court. (Court Reporter Rebecca Foreman) (Brantley,
Michael) (Entered: 0602/2017)

 

O61 2017

REDACTION Dociwents subantted in Cont May 3, 2017 pursuant to Court Order by The City of New York (Attachments: # | Exhibit Lopez
Shelter History, # 2 Exhibit Rules and agreements concerning Marsha's House, # 3 Exhibit Incadent report 4/21/17 21:40 am, + 4 Exhibit Incident
report 4/21/17 11:31 AM, # § Exhibit DHS Commitment Contract, # 6 Exhibit Incident Report 4/27/17 1:10 AM, # 7 Exhibi Incident Report 4/24/17
2:00 AM, #8 Exhibit Federal Complaint, #9 Exhibit Federal TRO of 4/27/17, #10 Exhibit Incident Report 5/2/17 8:13 AM, * |] Exhibit Incident
Report 4/17 3:00 PM, 7 12 Exhibit Notes History 5/9/17 1:14 PM, # 13 Exhibrt Incident Report 5/7/17 11-25 PM, # 14 Exhubit Notes History 3/10/17
6:09 PM, # 15 Exhibit Notes History 3/10/17 6:08 PM. # 16 Exhibit Suspension Request Form 5/9/17, # 17 Exhibit Client Notification of Transfer, 4
18 Exhibit Shelter Client Transfer Referral, 2 19 Exhibit 4 ADM-20, $20 Affidavit of Dean Uetake, #21 Affidavit of Paul Hargrow, @ 22 Affidavit of
Kaedon Grinnell, #23 Affidavit of Tonya Fowler, 4 24 Affidavit of Trevor Ollivterre, 4 25 Affidavit of Srevice by Thomas B. Roberts (Roberts,
Thomas) (Entered: 06/01/2017)

 

06/01/2017

REDACTION Additional documents submitted in Court May 3), 20/7 prrsnant to Court Order by The City of New York( Roberts, Thomas) (Entered:
06/01/2017)

 

OOH DO1T

NOTICE OF APPEARANCE by Evan Robert Schnittman on behalf of The City of New York. (Schnittman, Evan) (Entered: 0608/2017)

 

OO LS/2017

PRO SE CONSENT TO RECEIVE ELECTRONIC SERVICE. The following party: Mariah Lopez consents to receive electronic service via the BCF
system, Document filed by Mariah Lopez (sac) (Entered: (4/15/2017)

 

OO/12017

UNSIGNED ORDER TO SHOW CAUSE filed by Mariah Lopez. (sac) (Entered: 06/16/2017)

 

 

OOS 2017

BIE] Bik] &

ORDER: Plainuff filed this pro ss action on April 25, 2017. On June 15, 2017, Plaintiff filed a Motion secking a Temporary Restraining Order. In
essence, Plaintiff seeks to have the Court order Defendants to transfer her back to Marsha's House, an LGBTQ+focused homeless facility in which she
was previously sheltered, from WIN West, a shelter that Plainnff claims cannot provide her with reasonable accommodations. Plaintiff has removed
herself from WIN West and is currently homeless; as further set forth herein. Plaintiff seeks reinstatement to her fommer shelter, and thus requests
allirmative, and nt poohibitory, relief, However, she has left the custody of the Department of Homeless Services since the date of her transfer, and it
is unclear what irreparable harm the current Motion secks to avoid. In light of the heightened standard governing requests for affirmative emergency
relief, the Court ts not able to grant a temporary restraiming order. However, the Court interprets Plaintiff's request for a temporary restraining order as
incorporating @ request fora preliminary injunction. At the Parties’ previously scheduled initial pre-trial conference on June 30, 2017, Judge Caproni
will set a schedule for a preliminary injunction hearing. Plaintiff is instructed to serve the moving papers on Defendants by June 23, 2017. (Signed by
Judge Deborah A. Batts on 6/15/2017) (miro) Modified on 6/16/2017 (mro} (Entered: 06/16/2017)

 

04/16/2017

ORDER: In an Order dated June 15, 2017, this Court, sitting in Part |, among other things, ordered Plaintiff to serve her papers on Defendants by June
23, 2017. Pursuant to Local Rule 5.2, Electronic Service and Filing of Documents, there is no need for Plaintiff to serve Defendants personally.
Therefore, that part of the Order of June 15, 2017 is vacated. (Signed by Judge Deborah A. Batts on 6/16/2017) (kgo) (Entered: 06/16/2017)

 

Oi 2UZOLT

a3, | MARSHALL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. The City of New York served on

Q2/2017, answer due 81/2017. Service was made by Mail. Document filed by Mariah Lopez. (jga) (Entered: 06/28/2017)

 

06/20/2017

26 | MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. Project Renewal served on

6/2017, answer duc #/4/2017. Service was made by Mail. Document filed by Mariah Lopez. (jgo) (Entered: 04/28/2017)

 

OOD Q017

34 | LETTER addressed to Judge Valene E. Capron from Thomas B. Roberts & Kevin P Connolly dated June 23, 2017 re: Defendants’ joint letter in

anticipation of the inital pre-trial conference and Proposed Case Management Plan. Document filed by Project Renewal, The City of New York
(Roberts, Thomas) (Entered: 06/23/2017)

 

O6/FO2017

Minute Entry for proceedings held before Judge Valenie E, Caproni: Initial Pretrial Conference held on 6/30/2017. Order to follow. (Coun Reporter
Steven Greenbaum) (Brantley, Michael) (Entered: 06/30/2017)

 

Oo S2017

37 | STATE COURT RECORDS AND PROCEEDINGS PURSUANT TO LOCAL RULE 81. Document filed by The City of New York. (Roberts,

Thomas) (Entered: 06/30/2017)

 

06/30/2017

a8 | STATE COURT RECORDS AND PROCEEDINGS PURSUANT TO LOCAL RULE #1. Document filed by The City of New York. (Roberts,

Thomas} (Entered: 06/30/2017)

 

 

 

 

 

 
 

OT0S/2017

ORDER: IT IS HEREBY ORDERED that the Court shall construc Ms. Lopez's June 15, 2017 application for a temporary restraining order, Dki 31, as
an amended complaint. In the event defendant Project Renewal, Inc. objects to treating the June 15, 2017 application as an amended complaint, it must
inform the Court by July 7, 2017. TT 1S HEREBY FURTHER ORDERED that Defendants’ Rule 12 motions shall be due by August 4, 2017. Plaintiff's
response is due by September 8, 2017. Defendants’ replies are due by September 22, 2017. 17 18 HEREBY FURTHER ORDERED that the City is
directed to inform the Count promptly of any matenal developments in the parallel state court Article 78 proceedings. IT IS HEREBY FURTHER
ORDERED that bnefing on Plainuif's motion for a preliminary injunction is adjourned sine die. (Motions due by 8/4/2017. Responses due by
WEQ017 Replies due by 9222017.) (Signed by Judge Valene E. Caproni on 7/5/2017) (mm) (Entered: 07/04/2017)

 

O7212017

TRANSCRIPT of Proceedings re: HEARING held on 5/31/2017 before Judge Valerie E. Caproni. Court Reporter Transcriber: Rose Prater, (212) 805-
0300. Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transcriber before the deadline for Release of
Transcript Restriction. After that date it may be obtained through PACER. Redaction Request duc 8/11/2017. Redacted Transcript Deadline set for
8/21/2017. Release of Transcript Restriction set for 10/19/2017, (McGuirk, Kelly) (Entered: 07/21/2017)

 

07212017

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a HEARING proceeding held on 5/31/17 has
been filed by the court reporter/transeriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 0 calendar days_..(McGuirk, Kelly) (Entered: 07/21/2017)

 

OF/27/2017

TRANSCRIPT of Proceedings re: CONFERENCE held on 6/30/2017 before Judge Valerie E. Caproni, Court Reporter/Transcriber: Steven
Greenblum, (212) 805-0300. Transcript may be viewed at the coun public terminal or purchased through the Court Reporter! Transcriber before the
deadline for Release of Transcript Restnction. After that date it may be obtained through PACER, Redaction Request due 8/17/2017. Redacted
Transcript Deadline set for 8/28/2017. Release of Transcript Restriction set for 10/25/2017.(McGuirk, Kelly) (Entered: 07/27/2017)

 

ONIRZOF

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 6/30/17
has been filed by the court reporten/transcriber in the above-captioned matter The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcnpt If no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days...(MeGuirk, Kelly) (Entered: 07/27/2017)

 

ON282017

MOTION to Dismiss Amended Complaint Document filed by The City of New York. Responses due by 9/8201 7(Roberts, Thomas) (Entered:
O7/28/2017)

 

OF 22017

MEMORANDUM OF LAW in Support re: 44 MOTION to Dismiss Amended Complaint . Document filed by The City of New York. (Roberts,
Thomas) (Entered: 07/28/2017)

 

O77 2B 2017

DECLARATION of Thomas B. Roberts in Support re: 44 MOTION to Dismiss Amended Complainr.. Document filed by The City of New York.
(Attachments: € | Exhibit Ex.1, May 12,2017 Petition and supporting papers in Article 78 proceeding 100632/2017, # 2 Exhibit Ex. 2, Transcript of
May 12, 2017 porceeding in }O0632/2017, #3 Exhibit Ex. 3, Trenscnpt of May 15,2017 proceedings in 1006322017, # 4 Exhibit Ex. 4, Incident
teports conceming Plaintiff's actions on May 24, 2017, # 5 Exhibit Ex.5, N.Y. Unified Court System, Case Details Summary conceming Plaintiff dated
May 25, 2017, # 6 Exhibit Ex. 6, DHS Suspension Request dated May 24, 2017, #7 Exhibit Ex. 7, pan |, DHS" Answer and supporting exhibits and
affidavits in 100632/2017, # 8 Exhibit Ex. 7, part 2, DUS’ Answer and Supporting exhibits and affidavits in 100632/2017, #9 Exhibit Fx. 7, Part 3,
DHS’ Answer and supporting exhibits and affidavits in 1006322017, # 10 Exhibit Ex. 7, part 4, DHS’ Answer and supporting exhibits and affidavits in
1006322017, 4 U1 Exhubit Ex. §, Incident reports cneeming Plaintiff's actions on May 26, 2017, # 12 Exhibit Ex. 9, Transcript of May 31, 2017
proceedings in 10063 2/2017, # 13 Exhibit Ex. 10, June 14, 2017 decision and judgment in 1006322017, ¢ J4 Exhibit Ex. 11, June 7 email chain
between Plainnffand ACC Schnittman, # 15 Exhibit Ex 12, June 7, 2017 letter of Dr Harold Reed, # 16 Exhibit Ex. 13, June 20,2017 letter of Dr
Pierre Arty, 4 17 Exhibit Ex. 14, June 26, 2017 Reasonable Accommodation Request Determination, # 1% Exhibit Ex. 15, Amender OTSC, RJI and
Verified Petition in 108712017, #19 Exhibit Ex. 16, July 20, 2017 Answer of DHS in 100871/2017, # 20 Exhibit Ex: 17, July 20 Affidavit of Dr
Laraque (Roberts, Thomas) (Entered: 07/28/2017)

 

OFML2O17

ORDER REFERRING CASE TO MAGISTRATE JUDGE Order that case be referred to the Clerk of Count for assignment to a Magistrate Judge for
Dispositive Motion (i.¢., motion requiring a Report and Recommendation) Referred to Magistrate Judge Andrew J. Peck. (Signed by Judge Valerie E
Caproni on £/1/2017) (kgo) (Entered: 08/01/2017)

 

O8Na2017

RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by Project Renewal (Greenberg, Richard) (Entered:
ORDR2017)

 

0803/2017

MOTION to Dismiss . Document filed by Project Renewal.(Greenberg. Richard) (Entered: 0803/2017)

 

08/03/2017

MEMORANDUM OF LAW in Support re: 49 MOTION to Dismiss. . Document filed by Project Renewal. (Greenberg, Richard) (Entered:
OO3/2017)

 

O8MR2017

DECLARATION of Richard L (Greenberg in Support re: 49 MOTION to Dismiss . Document filed by Project Renewal, (Attachments: # | Exhibit A-
H, # 2 Exhibit -NWGreenberg, Richard) (Entered: 08/03/2017)

 

OF 042017

My) El] Bi) &

ORDER: wilh respect to 49 Motion to Dismiss. Plaintiff is to fille her papers in opposition to the defendants’ two motions to dismiss, by August 28,
2017. The partes are to follow the “Individual Practices of Magistrate Judge Andrew J. Peck,” a copy of which is on the 3.D.N_¥. website and also is
attached. The parties are to consider whether they want me to decide the motions on a dispositive basis, pursuant to 22 U.S.C.§ 636(c). A copy of the
limited§ 636(c) form is enclosed. If all parties agree, they should sign the form and return it to me; if there is not agreement by all parties, Mr
Greenberg is to advise the Court, by letter, by August 28,2017, but without disclosing any party's decision (for example, that plaintiff said yes but the
City said no). Response due by 8/28/2017. (Signed by Magistrate Judge Andrew J. Peck on 8/4/2017) Copies Sent by Chambers. (ap) Modified on
8/25/2017 (ap) (Entered: 0804/2017)

 

O84/2017

Set/Resei Deadlines: Responses due by 8/22/2017, (ap) (Entered: 0804/2017)

 

08/16/2017

LETTER addressed to Magistrate Judge Andrew J_ Peck from Richard 1 Greenberg dated August 16, 2017 re: Response to August 4, 2017 Order
Regarding Pending Motions to Dismiss. Document filed by Project Renewal.(Greenberg, Richard) (Entered: 08/14/2017)

 

O82VA017

34 | LETTER MOTION for Extension of Time to Submit Reply Documents addressed to Magistrate Judge Andrew J. Peck from Kevin F Connolly dated

August 21, 2017. Document filed by Project Renewal.(Connolly, Kevin) (Entered: 08/21/2017)

 

08/21/2017

45 | ORDER: granting $4 Letter Motion for Extension of Time, Reluctantly Approved. No further extensions. 50 ORDERED. (Signed by Magistrate

Judge Andrew J. Peck on 8/21/2017) Copies ECF: All Parties! Counsel, Judge Capron. (ama) (Entered: 08/21/2017)

 

O821/2017

SevReset Deadlines: Responses duc by 9/8/2017 Replies duc by 9/22/2017. (ama) (Entered: 08/21/2017)

 

OR 2O1T

LETTER. from Manah Lopez, dated 9/8/17 re: REQUEST FOR ADJOURNMENT DUE TO RELIGIOUS & MEDICAL NEEDS. Document filed by
Mariah Lopez (sc) (Entered: 09/11/2017)

 

Ola

MEMO ENDORSEMENT: on re: 56 Letter filed by Manah Lopez ENDORSEMENT: Extension approved to September 22, 2017. Reply brief duc
September 29, 2017. (Responses due by 9/22/2017. Replies due by W29/2017.) (Signed by Magistrate Judge Andrew J. Peck on 11/2017) (ap)
(Entered: 09/11/2017)

 

 

 

 

 
OO29/2017

 

REPORT & RECOMMENDATION: re: 44 MOTION to Dismiss Amended Complain, filed by The City of New York, 49 MOTION to Dismiss, filed
by Propect Renewal, 2 Complaint filed by Mariah Lopez. For the reasons set forth above, the Court should rule as follows-(1) the City's motion to
dismiss (Dkt No. 44) should be DENIED tn its entirety; (2) Project Renewal's motion to dismiss (Dkt No. 49) should be DENIED, except GRANTED
as to Lopez's failure to accommodate claim and any claims under Tithe Ll of the ADA: and (3) Lopez should be granted leave to file a Second Amended
Complaint to name Project Renewal as a defendant and to add facts to support her Title II failure to accommodate claim against Project Renewal, and
as further set forth in this order. Objections to RAR due by 10/13/2017. (Signed by Magistrate Judge Andrew J. Peck on 9/28/2017) (ap) Modified on
1O/T7/2017 (ap), (Entered: 08/29/2017)

 

1OMT2017

FIRST LETTER MOTION for Extension of Time so file written objections to Report and Recommendation addressed to Judge Valeric E. Caproni from
Kevin Connally dated October 10, 2017. Document filed by Project Renewal.(Connolly, Kevin) (Entered: 10/10/2017)

 

LOT L/2017

ORDER granting $9 Letter Motion for Extension of Time. Application GRANTED. Objections to R&R due by 10/23/2017. (Signed by Judge Valerie
E Caproni on 10/11/2017) (mo) (Entered: 1/11/2017)

 

LO/232017

OBJECTION to 58 Report and Recommendations Document filed by Project Renewal. (Greenberg, Richard) (Entered: 10/23/2017)

 

 

L22017

DECLARATION of Richard | Greenberg, Esq. in Support re: 6) Objection to Report and Recommendations. Document filed by Project Renewal.
(Attachments: # | Exhibit (1). # 2 Exhibit A(2), 4 3 Exhibit A(3), # 4 Exhibit (4), @ § Exhibit A(5)MGreenberg. Richard) (Entered: 10/23/2017)

 

1O/23/2017

OBJECTION to 32 Report and Recommendations Document filed by The City of New York. (Roberts, Thomas) (Entered: 10/23017)

 

1/23/2017

DECLARATION of Tonic Baez in Suppet re’ 63 Objection to Report and Recommendations Document filed by The City of New York. (Roberis,
Thomas) (Entered: 10/23/2017)

 

10/23/2017

Be) HIE) BIE| Bl) &

NOTICE of to Pro Se litigant who opposes a Rule 12 Motion supported by matters outside the pleadings and copies of decisions exculsively reported
on computerized databases re; 63 Cryhjection to Report and Recommendations Document filed by The City of New York. (Attachments: # | Exhibit
Ex.A, Amold v Beth Abraham Health Servs, #2 Exhibit Ex. B, Leo v NYC Dep't of Educ., #3 Exhibit Fx. c; Loren v. NYC Dept of Educ, # 4
Exhibit Ex. 9, Moran v NY Dep't of Health, # § Exhibit Ex. E; Nash v Bd. of educ. of NY, # 6 Exhibit Ex. F; Smith v. Cuomo, # 7 Exhibit Ex. G.
Cordoba v. Beau Dietl, #8 Exhibit Ex. H; Witchard vy. Monefiore Med. Cor Roberts, Thomas) (Entered: 10/23/2017)

 

Ile 2017

PRO SE MEMORANDUM dated 1/16/17 re CHANGE OF ADDRESS for Mariah Lopez, New Address; Homeless - No Mailing Address, (5c)
(Entered: 11/16/2017)

 

03/03/2018

NOTICE OF REDESIGNATION TO ANOTHER MAGISTRATE JUDGE. The above entitled action has been redesignated to Magistrate Judge Ona
T. Wang, Please note that this is a reassignment of the designation only. (bew) (Entered: 03.05/20 8)

 

ORMS/2018

NOTICE OF REASSIGNMENT OF A REFERRAL TO ANOTHER MAGISTRATE JUDGE. The referral in the above entitled action has been
reassigned to Magistrate Judge Ona T. Wang, for General Pretrial (includes scheduling, discovery, non-dispositive pretrial motions, and settlement).
Magistrate Judge Andrew J. Peck no longer referred to the case. (beu) (Entered: 03/04/2018)

 

OLDS

ORDER for 44 Motion to Dismiss filed by The City of New York, 49 Motion to Dismiss filed by Project Renewal, 58 Report and Recommendations
The report is ADOPTED IN FULT. The City of New York's motion to dismiss is DENIED. Project Renewal's motion to dismiss is DENIED, except as
to Lopez's failure to accommodate claim and any claims under Tithe II of the ADA. Plaintiff is granted leave to file a second amended complaint to
name Project Renewal as a defendant and to add facts to support her Title II failure to accommodate claim against Project Renewal, if she so chooses
Any such second amended complaint must be filed by April 16,2018. The Clerk of the Court is respectfully directed io close the open motions at
docket entries 44 and 49, mail a copy of this onder to Plaintiff, and note mailing on the docket. SO ORDERED. (Amended Pleadings due by
4/16/2018.) (Signed by Judge Valerie E. Caproni on 3/15/18) (yv) (Entered: 03/16/2018)

 

OWV1S2018

Transmission to Docket Assistant Clerk. Transmitted ne: 67 Order Adopting Report and Recommendations, Set Deadlines, to the Docket Assistant
Cletk for case processing. (yv) (Entered: 03/16/2018)

 

OB/2 12018

68 | LETTER MOTION for Extension of Time to File Answer on behalf of al! defendants addressed to Judge Valerie E. Caproni from Thomas B. Roberts

dated March 21,2018, Document filed by New York City Dept. Homeless Services, The City of New York.(Roberts, Thomas) (Entered: 03/21/2018)

 

OW2RIOE

£9 | ORDER granting 68 Letter Motion for Extension of Time to Answer. Application GRANTED. The Clerk of the Court is directed to mail a copy of this

endorsement to Plaintiff and note mailing on the docket. Project Renewal answer duc 4/30/2018; The City of New York answer due 4/30/2018. (Signed
by Judge Valerie E. Caprom on 3/23/2018) (keo) (Entered: 03/23/2018)

 

ODIO

Transmission to Docket Assistant Clerk. Transmitted re: 69 Onder on Motion for Extension of Time to Answer, to the Docket Assistant Clerk for case
processing. (kgo) (Entered: 03/23/2018)

 

OR 28/2018

AMENDED ORDER REFERRING CASE TO MAGISTRATE JUDGE. Order that case be referred to the Clerk of Court for assignment to a
Magistrate Judge for General Pretrial (includes scheduling, discovery, non-dispositive pretrial motions, and settlement) and Dispositive Motion (i.c.,
maton requinng a Report and Recommendation). Referred to Magistrate Judge Ona T. Wang (Signed by Judge Valerie E. Capron on 3/28/2018}
(rim) (Entered: 03/28/2018)

 

03/29/2018

ORDER: IT 18 HEREBY ORDERED that the Court will hold a hearing to consider Plaintiff's renewed motion for a temporary restraining order at 2:30
p.m. on March 30, 2018 in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York 10007, IT [5S FURTHER
ORDERED that the Defendants are directed to respond to Plainull's renewed motion by noon on March 30, 2018. IT 15 FURTHER ORDERED that
the Court will address the sealing of Plaintiff's renewed motion at the March 30, 2018 hearing. ( Motion Hearing set for 3/30/2018 at 02-30 PM in
Courtroom 443, 40 Centre Street, New York, NY 10007 before Judge Valene E. Caproni.), ( Responses duc by 3/30/2018) (Signed by Judge Valerie E
Caproni on 3/29/2018) (kgo) Modified on 5/21/2018 (koo). (Entered: 03/29/2018)

 

OUFO2018

Minute Entry for proceedings held on 3/30/2018, before Judge Valerie E. Caproni: Hearing held regarding Plaintiff's application for a temporary
restraining order. The Court Denied the motion for a temporary restraining order because Plaintitf has failed to demonstrate she is at risk of an
irreparable injury unless the Court orders the Defendants to place Plaintiff in a private room or single-occupancy hotel room. To the extent plaintiff has
demonstrated she faces an injury absent such relief, the Count concluded that risk is due to conduct unrelated to the claims in this case. The Court
ondered the record of this proceeding Sealed. Court Reporter Tom Murray present. (Branthey, Michael) (Entered: 04/02/2018)

 

O4/27/2018

NOTICE OF APPEARANCE by Nidhi Srivastava on behalf of Project Renewal, (Srivastava, Nidhi) (Entered: (4/27/2018)

 

04/30/2018

ANSWER to2 Complaint. Document filed by The City of New York. (Attachments: # | Exhibit numbered amended complant(Roberts, Thomas)
(Entered: 04/3102018)

 

04/30/2018

ANSWER to 2 Complaint Document filed by Project Renewal. (Attachments: # | Exhibit AW Srivastava, Nidhi) (Entered: 04/30/2018)

 

OS/01/2018

ke |e) hs

SCHEDULING ORDER: Plaintiff and counsel for Defendants shall appear for a Status Conference on May 23, 2018 at 3:00 p.m. at the Daniel Patrick
Moynihan Courthouse, 500 Pearl Street, Courtroom 20D. (As further set forth in this Order) The Clerk of Court is respectfully directed to mail a copy
of this Scheduling Order to Plaintiff and note mailing on the docket. Status Conference set for 5/23/2018 at 03:00 PM in Courtroom 200), 500 Pearl
Street, New York, NY 10007 before Magistrate Judge Ona T Wang, (Signed by Magistrate Judge Ona T Wang on 3/1/2018) (cf) (Entered:
OF/O1/2018)

 

 

 

 

 

 
OXOLI018

Transmission to Docket Assistant Clerk. Transmitted re: 74 Scheduling Order to the Docket Assistant Clerk for case processing. (cf) (Entered:
OS 1/2018)

 

OVODZO18

76

SEALED DOCUMENT placed in vault.(rz) (Entered: 0502/2018)

 

OS/ la 2018

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated May 16, 2018 re: Agenda for May 23, 2018 conference.
Document filed by The City of New York (Roberts, Thomas) (Entered: 04/16/2013)

 

OS 23/2018

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on $/23/2018, (Quinn, Diane} (Entered: 05/24/2018)

 

OS/25/2018

ORDER, At the Status Conference, the Court informed the pro se Plaintiff that if she did nol consent to consolidation, she was to email Chambers by
5:00 pum. on May 24, 2018, Plaintiff did not email Chambers by this time, so with the consent of all parties currently in this action, this case is
consolidated with 18-CV-4293 (VEC) (OTW). The Court will treat the Complaint removed to this Court in 1&-CV-4293 as the operative Second
Amended Complaint in the consolidated matter. Defendants shall respond to the Order to Show Cause With T.R.O. in Civil Action, removed to this
Court in 182 V4293, which this Court will treat as a Motion for Preliminary Injunction, by June 14, 2018. Plaintiff's Reply, if any, shall be filed by
July 27, 2018. Defendants shall answer the Second Amended Complaint, or otherwise move for relief, by June 27, 2018. A separate Onder of Service
will issue for the remaining Defendants. Plaintiff is reminded to check both her email and the ECF system for future Orders. All filings and
communications with this court by the pro se Plaintiff shall be filed with the Pro Se Intake Unit, $0 Pearl Street, Room 200, New York, NY 10007
All future filings in this matter shall be filed only in this action, 17-C'V-3014. 50 ORDERED. (NYC Dept of Homeless Services, NYC Dept of
Homeless Services, NYC Human Resources Administration, NYC Human Resources Administration, Project Renewal, Inc., Project Renewal, Inc ,
OPS Secunty, In¢., QPS Secunty, Inc., WIN, Inc.. WIN, Inc., Christine C. Quinn and Christine C. Quinn added. ), (Motions duc by 6/27/2018.
Responses duc by 6/15/2018, Replies duc by 7/27/2018.) (Signed by Magistrate Judgc Ona T. Wang on 5/25/18) Filed In Associated Cases: 1:17-cv-
03014-VEC-OTW, | ‘18-cv-04293-VEC-OTWiyv) (Entered: 04/25/2018)

 

5/23/2018

Set Reset Deadlines: All Defendants. (yv) (Entered: 05/25/2013}

 

OS 252018

ORDER OF SERVICE: To allow Plaintiff to effect service on Defendants QPS Security, Inc., WIN, Inc., and Christine C. Quinn through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Retum form ("USM-285 form") for each of
these Defendants. The Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all of the paperwork necessary for
the Marshals Service to effect service upon these Defendants. Plamtiff docs not have a mailing address but has consented to receive documents
electronically. The Clerk of Court is therefore directed to docket an information package. The Clerk of Court is further instructed to complete the
USM-285 forms with the addresses for QPS Security, Inc., WIN, Inc., and Christine C. Quinn and deliver all documents necessary to effect service to
the 5. Marshals Service: 530 ORDERED. (USM-285 Form due by 6/25/2018. Request for Issuance of Summons due by 6/24/2018.) (Signed by
Magistrate Judge Ona T. Wang on 3/25/18) Filed Im Associated Cases: 1:17-cv-03014-VEC-OTW, 1:1 8-cv-04293-VEC-OTWiyv) (Entered
05/25/2018)

 

OSDW2O1E

SUMMONS ISSUED as to OPS Security, Inc., Christine C_ Quinn, WIN Inc.. Filed In Associated Cases: 1:17-cv-09014-VEC-OTW, L:18-cv-04293-
VEC-OTWisbr) (Entered: 05/29/2018)

 

OS/7T9/2018

FRCP 4 SERVICE PACKAGE HAND DELIVERED TO U.S.M.: on 05/29/2018 Re: Judge Valerie E. Caproni (9 in 1:18-cv-04293-VEC-OTW) Order
of Service,.,,. The following document(s) were enclosed in the Service Package: Summons, IFP, Order of Service, Completed U.5.M. form(s) for
defendant(s)QPS Security, Inc.; WIN Inc.; Christine C. Quinn. Filed In Associated Cases: 1:17-cv-03014-VEC-OTW, 1:18-cv-04293-VEC-OTW(sbr)
(Entered: 05/20/2018)

 

06/13/2018

80 | RESPONSE re: 78 Order, Add and ‘Terminate Parties, Sei Deadlines........... wonee Document fled by Project Renewal, Inc:. (Srivastava, Nidhi)

(Entered: 06/15/2018)

 

O61 2018

£1 | DECLARATION of Thomas B. Roberts in Opposition re: 23 MOTION Emergency Relief (to pet back in Shelter) Requested... Document filed by NYC

Dept of Homeless Services, NYC Human Resources Administration, The City of New York. (Attachments: 4 ] Exhibit Marsga’s House Rules, # 2
Exhibit Suspension Request Form, # 3 Exhibit Notification of Transfer, # 4 Exhibit Transfer Referral, # 5 Exhibit Plaintiif's Pleading in 1632/2017,
# 6 Exhibit 5/12/17 Transcript in 100632/2017, # 7 Exhibit S/15/17 Transcript in 100632/2017, 4 8 Exhibat Incident Reports, # 9 Exhibit Status of
2017BX021431, # 10 Exhibit Suspension Request, # |] Exhibit Incident Report, # 12 Exhibit $/31/2017 Transeript in 1006322017, # 13 Exhibit
Email Chain, # 14 Exhibit Decision & Judgment in 1632/2017, # 15 Exhibit Letter of Dr Reed. # 16 Exhibit Letter of Dr Arty, # 17 Exhibit
Reasonable Accomodation Request Determination, # 18 Exhibit Plaintiff pleadings in 10O871/2017, 4 19 Exhibit Respondent's Answer (without
exhibits) in 100871/2017_ # 20 Exhibit Affidavit of Laraque,# 2] Exhibit Order in }00871/2017, # 23 Exhibit Order in 1056/2018 Roberts,
Thomas) (Entered: 06/15/2018)

 

Oe! 5/2008

MEMORANDUM OF LAW in Opposition re: 23 MOTION Emergency Relief (to get back in Shelter) Requested. . Document filed by NYC Dept of
Homeless Services, NYC Human Resources Administration, The City of New York. (Roberts, Thomas) (Entered: 06/15/2018)

 

Da 272018

ANSWER to 2 Complaint Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York
(Attachments: # 1 Exhibit Numbered version of Second Amended Complaint Roberts, Thomas) (Entered: (4/27/2018)

 

OOZTDO1S

ANSWER to 2 Complaint Document filed by Project Renewal, Inc, (Attachments: 2] Exhibit A\(Srivastava, Nidhi) (Entered: 04/27/2018)

 

O7/16/2018

MARSHALL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. QPS Secunty. Inc. served on
6/28/2018, answer due 8/27/2018. Service was made by MAIL. Document filed by Manah Lopez. (vba) (Entered: 07/16/2018)

 

OF D201 8

MARSHAL’S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. Christine C. Quinn served on
W2E2018, answer due 8/31/2018. Service was accepted by Jill K. Grant - Attomey. Document filed by Mariah Lopez, (aea) (Entered: 07/16/2018)

 

OT 162018

MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. WIN, Inc. served on 7/2/2018,
answer due 8/31/2018, Service was accepted by Jill K. Grant - Attomey. Document filed by Mariah Lopez (aea) (Entered: 07/16/2018)

 

OT/172018

NOTICE OF APPEARANCE OF PRO BONO COUNSEL by Amelia Anne Covrell on behalf of Chnistine C, Qannn, WIN, Inc. (Cottrell, Ametia)
(Entered: 07/17/2013)

 

On172018

RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by WIN, Inc_.(Cottrell, Amelia) (Entered: 07/17/2018)

 

ONTE2018

e\| &| S| &) Bie) & B

TRANSCRIPT of Proceedings re: conference held on 5/23/2018 before Magistrate Judge Ona T. Wang. Court Reporter/Transcnber: Thomas Murray,
(212) £05-0300. Transcnipt may be viewed at the court public terminal or purchased through the Court Reporter/Transcriber before the deadline for
Release of Transcript Restriction. After that date it may be oltained through PACER. Redaction Request due 8/8/2018. Redacted Transcript Deadline
set for 8/20/2018. Release of Transcript Restriction set for 10/16/2018.(McGuirk, Kelly) (Entered: 07/18/2018)

 

OV/1E2018

E

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a conference proceeding held on 5/23/18 has
been filed by the court reporten'transoniber in the above-captioned matter The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript may be made remotely electronically available tw the public
without redaction after *) calendar days..( McGuirk, Kelly) (Entered: 07/18/2018)

 

 

OF 20/2018

 

 

TRANSCRIPT of Proceedings re: CONFERENCE held on 5/23/2018 before Magistrate Judge Ona T. Wang. Court Reporter!Transeriber, Thomas
Murray, (212) 803-0300. Transcript may be viewed at the court public terminal or purchased through the Court Reporter’ Transcnber before the

 

 
 

deadhine for Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 8/10/2018, Redacted
Transcript Deadline set for 8/20/2018. Release of Transcript Restriction set for 10/1] 8/2018 (MeGuirk, Kelly) (Entered: 07/20/2018)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OV 22018 93 | NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 4/23/18
has been filed by the court reporter/transcniber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcnipt may be made remotely electronically available to the public
without redaction after 90 calendar days_.(Mctruirk, Kelly) (Entered: 07/20/2018)

O723/2018 94 | NOTICE OF CHANGE OF ADDRESS by Amelia Anne Cottrell on behalf of Christine C. Quinn, WIM, Inc. New Address: Willkae Farr & Gallagher,
787 Seventh Avenue, New York, New York, USA 10019-6099 212-728-8000. (Cottrell, Amelia) (Entered: 07/23/2018)

ORE 2018 95 | SEALED DOCUMENT placed in vault (rz) (Entered: 08/06/2018)

OR NT2O18 26 | LETTER addressed to Judge Valerie E. Caproni from Mariah Lopez, dated 8/6/18 re: Plaintiff writes this letter to serve as an update for the Court as it
relates to the case and parties and facts in this action; and she requests that the Court consider that she has suffered for more than a year without stable
housing etc.; and that she may need the help of a lawyer at this point, or at least Court consideration by way of a very long adjournment etc. Document
filed by Manah Lopez (sc) (Entered: 08/08/2018)

O8/1O/2018 $7 | LETTER addressed to Judge Valerie E. Caproni from Thomas‘. Roberts dated August 10, 2018 re: Ms. Lopez’ August 7, 2018 letter (dit. no. 96)
Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York.(Roberts, Thomas) (Entered:

OF 1O2018)

O81 R2018 98 | CONSENT LETTER MOTION for Extension of Time to File Answer addressed to Judge Valerie E. Caproni from Jill K. Grant dated August 13, 2018.
Document filed by Chnstine C. Quinn, WIN, Inc..(Cottrell, Amelia) (Entered: 08/13/2018)

Os 14/2018 99 | ORDER granting 98 Letter Motion for Extension of Time to Answer re 2 Complaint. The application is GRANTED. This case has been referred to me
for general pre-tial purposes, and such applications should be directed to me in the future. SO ORDERED. (Christine C. Quinn answer due )0/5/2018-
WIN, Inc. answer due 10/5/2018.) (Signed by Magistrate Judge Ona T. Wang on 8/14/2018) (ro) (Entered: 08/14/2018)

O8/ 14/2018 100 | NOTICE OF APPEARANCE by Stephen Paul Pischl on behalf of OPS Security, Inc.. (Pischl, Stephen) (Entered: 08/14/2018)

Of 14/2018 101 | LETTER MOTION for Extension of Time fo Respond fo the Complaint addressed to Magistrate Judge Ona T. Wang from Stephen P. Pischl dated
August 14, 2018, Document filed by OPS Security, Inc.(Pischl, Stephen) (Entered: 02/14/2018)

08/20/2018 102 | ORDER granting 10] Letter Motion for Extension of Time. The application is GRANTED, Defendant QPS Security shall respond to the complaint by
October 5, 2018. 50 ORDERED. (Signed by Magistrate Judge Ona T. Wang on 8/20/2018) (ero) (Emered: 04/20/2018)

Of 20/2018 Set/Reset Deadlines: OPS Secunty, Inc. answer due 10/5/2018. (mo) (Entered: 08/20/2012)

OO7/2018 | 103 | LETTER addressed to Judge Valerie E. Caproni from Mariah Lopez. dated 9/5/18 re: Plaintiff writes to the Court because she is considering filing an
emergency motion for relief before the Court, requesting that the Municipal Defendants be compelled to provide her with safe temporary housing.
Decument filed by Mariah Lopez (sc) (Entered: 09°07/2018)

12018 =| 04 | NOTICE OF APPEARANCE by Jill Kaden Grant on behalf of Christine C. Quinn, WIN, Inc.. (Grant, Jill) (Entered; 1044/2018)

1OOS/2018 103 | MOTION to Dismiss the Second Amended Complaint, Document filed by Christine C. Quinn, WIN, Inc,(Cottrell, Amelia) (Entered: 10/05/2018)

1OOR201R =| 1065 | MEMORANDUM OF LAW in Support re: 105 MOTION to Dismiss the Second Amended Complaint. Document filed by Christine C. Quinn, WIN,
Ing.. (Cottrell, Amelia) (Entered: 10/05/2018)

1OOS/2018 LO? | DECLARATION of Jill K. Grant in Support re: 105 MOTION to Dismiss te Second Amended Complaint, Document filed by Christine C. Quinn,
WIN, Inc.. (Attachments: ¢ ] Exhibit A. # 2 Exhibit B, #3 Exhibu C, # 4 Exhibit D, #5 Exhibu E, 46 Exhibst F #7 Exhibit G, ¢ § Exhibit H, #9
Exhibit 1, # 10 Exhibit J, 2 11 Exhibit KX Grant, All) (Entered: 10/05/2013)

LOVOS/2018 108 | DECLARATION of Christine ©. Quinn in Support re: 105 MOTION to Dismiss the Second Amended Complaint. Document filed by Christine C.
Quinn, WIM, Inc.. (Cottrell, Amelia) (Entered: 10/05/2018)

10/05/2018 108 | NOTICE of to Pro Se litigant who opposes a Rule 12 Motion supported by matters outside the pleadings re: 105 MOTION to Dismiss the Second
Amended Complaint. Document filed by Chnstine C_ Quinn, WIN, Inc. (Cottrell, Amelia) (Entered: 1005/2018)

LO05/2018 Lo | RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by OPS Security, Inc..(Pischl, Stephen) (Entered:
1OOR2018)

1005/2018 1 | ANSWER to Complaint Document filed by OPS Secunty, Inc,. (Attachments: # | Exhibit A - Numbered Complaint\(Pischl, Stephen) (Entered:
1005/2018)

TIS2018 Li2 | SCHEDULING ORDER: Plaintiff and counsel for Defendants shall appear for a Status Conference on January 10,2019 at 10:00 a.m. at the Daniel
Patnck Moynihan Courthouse, 500 Pearl Street, Courtroom 200). At least three days before the conference, Defendants shall submit a letter via ECF,
with copies to the Plaintiff, identifying their agenda items for the conference and the current procedural posture of the case. Plaintiff may file a letter
by email, with copies to counsel for Defendants, by January 9, 2019 responding to any issues raised by Defendants and identifying any agenda items
for the conference. The Clerk of Court is respectfully directed to email a copy of this Scheduling Order to Plaintiff and note mailing on the docket. 50
ORDERED. Status Conference set for 1/10/2019 at 10:00 AM in Courtroom 20D, 500 Pearl Street, New York, NY 10007 before Magistrate Judge Ona
T. Wang. (Signed by Magistrate Judge Ona T. Wang on 11/15/2018) (kv) Transmission to Docket Assistant Clerk for processing. (Entered: 11/16/2018)

12/20/2018 Request for Subpoenas Issued and Given: Request for (6) Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of
Premuses, and (2) Subpoenas to Appear and Testify at a Hearing of Trial, from Manah Lopez issued and given at the Pro Se Intake Counter on
12202018. (vn) (Entered: 12/20/2018)

12/20/2018 113 | EMERGENCY MOTION FOR TRO, re: for Temporary Restraining Order Document filed by. Mariah Lopex.(sc) (Entered: 12/21/2018)

222018 =| 114 | MOTION for Nidhi Srivastava to Withdraw as Attomey . Document filed by Project Renewal, Inc. (Srivastava, Nidhi) (Entered: 12/21/2018)

WIV =| 115 | DECLARATION of Nidhi Srivastava in Support re: 114 MOTION for Nidhi Srivastava to Withdraw as Attomey . Document filed by Project
Renewal, Inc.. (Srivastava, Nidhi) (Entered: 12/21/2018)

1H21/2018 Lié | REPORT AND RECOMMENDATIONS re: 113 MOTION for Temporary Restraining Order. filed by Martah Lopez. Here, Plaintiff is seeking the

 

 

substantially the same relief she has sought in her Second Amended Complaint and her Motion for Preliminary Injunction, which temains pending
(See ECF 78). Plaintiff is also essentially renewing her past motion secking a Temporary Restraining Order, made on June 15,2017, and denied by
Judge Batts on the same day, (ECF 32). Plaintiff ts seeking affirmative, not prohibitory relief, and it is unclear what ireparable harm the current
motion seeks to avoid Because of the heightened standard in this Circuit governing requests for affirmative emergency relief, the Court recommends
that the motion be DENIED. The Count will address the isswes raised in the Motion at the previously scheduled status conference, currently set for
January 10, 2019. Pursuant to 28 U.S.C. $ 634(bM 1) and Rule 72(b) of the Federal Rules of Civil Procedure, the parties shall have fourteen (14) dav-
(including weekends and holidays) from service of this Report to file written objections. See also Fed. R. Civ. PF 6 (allowing three (3) additional da,

 

 
 

 

for service by mail). A party may respond to any objections within fourteen (14) days after being served. Such objections, and any responses to
objections, shall be addressed to the Honorable Valene E. Caproni, United States District Judge. Any requests for an extension of time for filing
Objections must be directed to Judge Caproni. FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER
OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. (See Thomas v. Am, 474 U5. 140, 155 (1985), TUE AFLCIO Pension Fund v,
Hermann, 9 F.3d 1049, 1054 (2d Cir 1993), Frank v. Johnson, 963 F.2d 293, 300 (2d Cir. 1992), Wesolek v. Canadair Lid., 83% F.2d 55, 58 (2d Cir.
1988), MeCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cir 1983)). The Clerk of Court is directed to mail a copy of this Report and Recommendation
to Plaintiff. Objections to RAR due by 1/4/2019 (Signed by Magistrate Judge Ona T. Wang on 12/21/2018) (kv) Transmission to Docket Assistant
Clerk for processing. (Entered: 12/21/2018)

 

1212018

ORDER granting ])4 Motion to Withdraw as Attorney. ‘The application of Nidhi Srivastava to Withdraw as Attomey, ECF No. | 14, is GRANTED. 80
ORDERED. (Attomey Nidhi Srivastava terminated. } (Signed by Magistrate Judge Ona T. Wang on 12/21/2018) (ro) (Entered: 1221/2018)

 

OLO7 2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Jan. 7, 2019 re: Status Conference scheduled for Jan, 10, 2019.
Document fited by NYC Dept of Homeless Services, NYC Human Resources Administration, New York City Dept. Homeless Services, The City of
New York (Roberts, Thomas) (Entered: 0107/2019)

 

O1O7/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Jan. 7, 2019 re: Exhibit A to DET NO 118. Document filed by
NYC Dept of Homeless Services, NYC Human Resources Administration, New York City Dept Homeless Services, The City of New York.
(Atiachments: # | Exhibit Subpoenas) Roberts, Thomas) (Entered: 0107/2019)

 

OW DO2019

Minute Entry for proceedings held before Magistrate Judge (ma T. Wang: Status Conference held on 1/10/2019. (Quinn, Diane) (Entered: 01/10/2019)

 

OL 12019

SCHEDULING ORDER: Plaintiff shall file her opposition to Defendants Christine M. Quinn and WIN Inc.'s Motion to Dismiss, ECF No. 105, by
February 15, 2019, Defendants Christine M. Quinn and WIM Inc. shall file their reply, if any to Plaintiff's opposition by March 15,2019, or four weeks
afler Plaintiff's opposition is filed. It is further ORDERED that a Case Management Conference shall be held on February 6, 2019 at 2-00 p.m. in
Courtroom 20D, 500 Pearl Street. Defendants who have not answered Plaintiff's Second Amended Complaint are not required to attend, absent further
order of the Court. The attending panties shall submit a joint report in accordance with Fed. R. Civ. F 26(f) at least one week before the Case
Management Conference. 30 ORDERED. (Case Management Conference set for 2/6/2019 at 02:00 PM in Courtroom 20D, $00 Pearl Street, New
York, NY 10007 before Magistrate Judge Ona T. Wang. }, Set Deadlines/Hearing as to 105 MOTION to Dismiss she Second Amended Complains.
(Responses due by 2/15/2019, Replies due by 3/15/2019.) (Signed by Magistrate Judge Ona T. Wang on 1/10/2019) (rro) (Entered: 01/10/2019)

 

OL LO2019

MOTION for Evan Schnittman to Withdraw as Attomey for the City of New York. Document filed by The City of New York Filed In Associated
Cases: 1:17-cv-03014-VEC-OTW, 1:18-cv-4293-VEC-OTW(Schnittman, Evan) (Emered: 01/10/2019)

 

O1/TO2019

B

DECLARATION of Evan Schnittman in Support re: (10 in 1: 18-cv-4293-VEC-OTW, 121 in 1:1 7-cv-03014-VEC-OTW) MOTION for Evan
Schnitiman to Withdraw as Attomey for the City af New Tork. Document filed by The City of New York Filed In Associated Cases: 1:17-cv-03014-
VEC-OTW, 1:18-cy-4293-VEC-OTWiSchnitiman, Evan) (Entered: 01/10/2019)

 

OTL S01

B

ORDER granting 12] Motion to Withdraw as Atiomey. The application of Evan Schnittman to Withdraw as Counsel, ECF No. 121, is GRANTED. $0
ORDERED. (Attomey Evan Robert Schnittman terminated. ) (Signed by Magistrate Judge Ona T. Wang on 1/11/2019) (ro) (Entered: 01/11/2019)

 

OL/302019

PROPOSED) CASE MANAGEMENT PLAN. Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, New
York City Dept Homeless Services, Project Renewal, Project Renewal, Inc., QPS Security, Inc., The City of New York. (Roberts, Thomas) (Entered:
OL30/2019)

 

02/01/2019

LETTER from Mariah Lopez to Magistrate Judge O.T. Wong, dated 2/1/19 re: Plaintiff requests that the Coun wm issue a writ and order the New York
County DA's Office to release the plaintiff's two cellular devices confiscated on 1/31/19. Document filed by Mariah Lopez.(sc) Modified on 2/4/2019
ise} (Main Document 25 replaced on 3/4/2019) (sc), (Entered: 02/04/2019)

 

0205/2019

ORDER: ft is HEREBY ORDERED that Defendant the City of New York shall respond by letter to Plaintiff's Emergency Writ by February 6, 2019 at
12:00 pum. and is directed to serve a copy of the Emergency Writ and this Order on the New York Country District Attormey's Office. The Court will
iuddress these matters at the previously scheduled Case Management Conference on February 6, 2019 at 2:00 p.m. SO ORDERED. (Signed by
Magistrate Judge Ona T. Wang on 2/5/2019) (mo) (Entered: 0205/2019)

 

02/06/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Feb. 6, 2019 ne: Response to plaintiff's request for an
"Emergency Writ". Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York (Roberts,
Thomas) (Entered: 0206/2019)

 

02/06/2019

ORDER FOR LIMITED APPEARANCE OF PRO BONO COUNSEL: The Clerk of Court is directed to attempt to locate pro bono counsel to
represent the plaintiff at a settlement conference to be conducted before the undersigned. If pro bono counsel is located, such counsel shall represent
the plaintiff solely for purposes of the settlement negotiations and that representation will terminate at the conclusion of the settlement process, If the
Clerk of Court is unable to locate pro bono counsel, the plaintiff shall appear without counsel at the settlement conference. Any objection by the
plaintiff to the grant of pro bone counsel to represent the plaintiff ata sculemem conference must be filed within 14 days of the date of this Order In
the event the plaintiff files such an objection, this grant for pro bono counsel is vacated. 50 ORDERED. (Signed by Magistrate Judge Ona T Wang on
2/6/2019) (anc) (Entered: 02/06/2019)

 

02062019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Case Management Conference held on 2/6/2019. Associated Cases: 1:17-cv-
03014-VEC-OTW, 1:18-cv-4293-VEC-OT Wift) (Emered: 02,406/2019)

 

0206/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Mariah Lopez, dated 2/6/19 re: LETTER IN SUPPORT OF EMERGENCY WRIT.
Document filed by Mariah Lopez (sc) (Entered: 02/07/2019)

 

O26 /2019

PROPOSED CASE MANAGEMENT PLAN FOR PROSE CASE. Document filed by Mariah Lopez. (sc) (Entered: 02/07/2019)

 

O20 2019

LETTER from Mariah Lopez, dated 2/6/19 re: EXHIBITS. Document filed by Mariah Lopez (sc) (Entered: 02/07/2019)

 

02/06/2019

(Motion for) EMERGENCY WRIT, as to New York County District Attomey's Office, Document filed by Mariah Lopez.(s¢) (Entered: 02/07/2019)

 

OZ 08/2019

BIFIE|R| B

TRANSCRIPT of Proceedings re: CONFERENCE held on 1/10°2019 before Magistrate Judge Ona T Wang. Court Reporter/Transcriber: Rose Prater,
(212) 803-0300. Transcript may be viewed at the court public terminal or purchased through the Court Reporten'Transenber before the deadline for
Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 3/1/2019, Redacted Transcript Deadline
set for 3/11/2019. Release of Transcrim Restriction set for 3/9/2019,(MeGuirk, Kelly) (Entered: 02/08/2019)

 

0208/2019

E

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official ranscnpt of a CONFERENCE proceeding held on 1/10/19
has been filed by the court reporteritranscriber in the above-captioned matter. The purties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcnpt. If no such Notice is filed, the transcript may be made remotely electromecally available to the public
without redaction after 90 calendar days...( McGuirk, Keclly) (Entered: 02/08/2019)

 

 

03/2019

 

 

TRANSCRIPT of Proceedings re: Case Management Conference held on 2/6/2019 before Magistrate Judge Ona T. Wang. Court Reporter/Transenber-
Carole Ludwig. (212) 420-0771. Transcript may be viewed at the court public terminal or purchased through the Coun Reporter! Transcriber before "“=

 

 
 

deadiine for Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 3/25/2019. Redacted
Transcript Deadline set for 4/4/2019. Release of Transcript Restriction set for 6/3/2019 (aea) (Entered: 03/04/2019)

 

0304/2019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a Case Management Conference proceeding
held on 2'06/2019 has been filed by the court reporten/transcriber in the above-captioned matler. The parties have seven (7) calendar days to file with
the court a Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript may be made remotely electronically
available to the public without redaction after 90 calendar days.(aea) (Entered: 03/04/2019)

 

03/26/2019

ORDER: The Court will hold a Pre-Settlement Conference Telephone Call on Wednesday, April 17, 2019 at 2:00 p.m. Please call Chambers at 212-
$05-0260 when all counsel are on the line. SO ORDERED. (Telephone Conference set for 4/17/2019 at 02:00 PM before Magistrate Judge Ona T
Wang.) (Signed by Magistrate Judge Ona T. Wang on 3/26/2019) (ro) (Entered: 03/26/2019)

 

O3/20/2019

LETTER addressed to Magistrate Judge Ona T. Wang from M. Lopez, dated 3/29/19 re: STATUS LETTER FROM PLAINTIFF TO THE COURT:
REQUEST FOR THE COURT TO LIFT STAY ON DISCOVERY, UPDATING THE COURT TO SEVERAL RECENT RELEVANT EVENTS EIC
Document filed by Manah Lopez.(sc) (Entered: 0401/2019)

 

0402/2019

ORDER: The Court will hold an in-person Status Conference on Wednesday, April 17, 2019 at 2-00 p.m. at the Daniel Patrick Moynihan Courthouse,
S10 Pearl St, Courtroom 20D. The previousty-scheduled April 17 Pre-Settlement Conference Telephone Call is accordingly adjoumed sine die. SO
ORDERED. Status Conference set for 4/17/2019 a1 02.00 PM in Courtroom 20D, 500 Pearl Street, New York, NY 10007 before Magistrate Judge Ona

T. Wang (Signed by Magistrate Judge Ona T. Wang on 4/2/2019) (rj) (Entered: 0402/2019)

 

OVIT2019

ORDER denying as moot 13] Motion for Wot The Court held a Status Conference in this matter on April 17, 2019. As discussed at the Conference, it
is HEREBY ORDERED that: |. Plaintiff shall file her Opposition to Defendants Christine C. Quinn and WIN, Inc.'s Motion to Dismiss by April 26,
2019. Defendants’ replies, if any, are due May 24, 2019, 2. The Court also istued several directives regarding discovery and settlement. The parties are
referred to the transcript for further dates and specifics. [tis FURTHER ORDERED that Plaintiff and counsel for Defendants shall appear for a Status
Conference on May 28, 2019 at 3:00 p.m. at the Daniel Patrick Moynihan Courthouse, $00 Pearl Strect, Courtroom 20D. Plaimiff and Defendant shall
each file a letter, via ECF, by May 22, 2019 identifying their agenda items for the conference. Because the Motion to Dismiss should be fully briefed
by that time, counsel for Defendants Christine C. Quinn and WIN, Inc. are excused from attending the May 28 Conference. Because the Court has
been informed that Plaintiff has regained possession of her phones, the issues raised in ECF 131 are now moot, and the Clerk of Cour is directed to
close the open motion at ECF 131.50 ORDERED. (Signed by Magistrate Judge Ona T. Wang on 4/17/2019) (rro) (Entered: 04/17/2019)

 

OAT F2019

Sev Reset Hearings-( Status Conference set for 5/28/2019 at 03:00 PM in Courtroom 201, $00 Pearl Street, New York, NY 10007 before Magistrate
Judge Oma T. Wang ), Set/Reset Deadlines as to 105 MOTION to Dismiss the Second Amended Complain (Responses due by 4/26/2019, Replies due
by $/24/2019.) (nro) Modified on £/19/2019 (ro). (Entered: 04/19/2019)

 

OAT T2019

Minute Entry for proceedings held before Magistrate Judge Ona T Wang: Stans Conference held on 4/17/2019. (Court Reporter Pamela Utter) (ft)
(Entered: 04/24/2019)

 

O426/2019

LETTER MOTION for Leave to File Stipulation of Dismissal with Prejudice addressed to Judge Valerie E. Caproni from Stephen P Pischi dated April
26, 2019. Document filed by QPS Security, Inc. (Attachments: # | Appendix A - Stipulation of Dismissal with Prejudice, Executed by Plaintiff Pro Se
& Quality Protection Services, Inc Pischl, Stephen) (Entered: 04/26/2019)

 

04262019

STIPULATION OF DISMISSAL WITH PREJUDICE: IT 15 HEREBY STIPULATED AND AGREED, by and between the undersigned parties to the
above-entitled action listed below and their attomeys of record, that Plaintiff hereby voluntarily dismisses with prejudice all claims, counterclaims and
defenses asserted in this action as against Quality Protection Services, Inc., incorrectly named herein as QPS Security, Inc, without costs, expenses or
attomeys fees io either party. $0 Ordered. *** Party QPS Security, Inc. terminated. (Signed by Judge Valerie E. Caproni on 4/26/2019) (js) Modified
on 4/29/2019 (js). (Entered: 04/20/2019)

 

O5/152019

ORDER: Per the Court's April 17, 2019 Order, Plaintiff was directed to file her opposttion to Defendants Christine C Quinn and WIN, Inc.'s Motion to
Dismuss, ECF 105-109, by Apnl 26, 2019: To date, Plaintiff has failed to file any opposition. Plainsiff shall respond to the Motion to Dismiss by May
31, 2019. Failure to timely file an opposition may result in the Court considering the motion to dismiss unopposed, The Quinn and WIN Defendants’
reply, if any, shall be filed by June 14, 2019. The May 28, 2019 Status Conference remains as scheduled. The parties are reminded to each file a letter,
via BCP, by May 22, 2019 identifying their agenda items for the conference. Counsel for Defendants Christine C. Quinn and WIN, Inc. are excused
from attending the May 28 Conference Set Deadlines/Hearing as to 105 MOTION to Dismiss te Second Amended Complaint, (Responses due by
S/1/2019, Replies duc by 6/14/2019.) (Signed by Magistrate Judge Ona T. Wang on 4/15/2019) (ro) (Entered: 05/16/2019)

 

OS2L2019

NOTICE OF MOTION FOR CLASS CERTIFICATION. Document filed by Mariah Lopez.(sc) (Entered: 04/22/2019)

 

OS/222019

fe | IS

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated May 22, 2019 re: Proposed agenda for May 28, 20179 conference
Document filed by NYC Dept of Homeless Services, MYC Human Resources Administration, The City of New York.(Roberts, Thomas) (Entered:
O5/22/2019)

 

OS/2R/2019

NOTICE OF APPEARANCE by Jason A Zoldessy on behalf of Project. Renewal, Project Renewal, Inc. (Zoldessy, Jason) (Emered: 05/28/2019)

 

OR/2H2019

BIE

PLAINTIFF'S RESPONSE TO WIN WEST'S MOTION TO DISMISS, re: 103 MOTION to Dismiss the Second Amended Complaint, Document filed
by Mariah Lopez. (sc} (Entered: 0528/2019)

 

05/29/2019

ORDER: The Court held a Status Conference in this matter on May 28,2019. As discussed at the Conference, it is HEREBY ORDERED that:
Defendants shall order a copy of the May 28 Conference transenipt and provide a copy to Plaintiff. Defendants shall also provide Plaintiff with a copy
of the transenpt for the Apnl 17,2019 Conference if not previously provided. Prior to being granted access to Plaintiff's Family Court records, the
Parties must file a joint stipulation adopting the Court's model protective order, found at http://nysd_ uscounts gow/judge/Wang, or submit to the Court
their own joint proposed protective order. The City shall file a status letter by July 3, 2019 advising the Court on the need, if any, to obtain HIPAA
releases from Plaintiff before engaging in seilement talks and if'so, the general nature of the information sought. It is FURTHER ORDERED that
Plaintiff and counsel for Defendants shall appear for a Status Conference on July 10, 2019 at 11:00 am. at the Daniel Patrick Moynihan Courthouse,
4) Pearl Street, Courtroom 20D. Plaintiff shall immediately notify the Court if her tial will interfere with her ability to attend the July 10 Conference.
Plaintiff and Defendants shall cach file a letter, via BCF, by July 3, 2019 identifying their agenda items for the conference. Counsel for Defendants
Christine C. Quinn and WIN, Inc. are excused from attending the July 10 Conference. 50 ORDERED. (Status Conference set for 7/10/2019 at 11:00
AM in Courtroom 20D, 300 Pearl Street, New York, NY 10007 before Magistrate Judge Ona T Wang.) (Signed by Magistrate Judge Ona T. Wang on
5/29/2019) (nro) (Entered: 04/29/2019)

 

OS/29/2019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 5/26/2019 (Coun Reporter Sonya Moore) (f)
(Entered: 05/29/2019)

 

05/31/2019

ORDER: Pursuant to 22 CRR-NY 203. 5(¢), the Clerk of the New York County Family Court is hereby ordered to produce a certified copy of the
complete proceedings in the following matters regarding the plaintiff in this action, which records are necessary for this action: and further set forth in
this Order The records shall be delivered to: Records Management, Room 370, Daniel Patrick Moynihan US. Courthouse, 500 Pearl Street, New
York, NY 10007, SO.‘ ORDERED. (Signed by Magistrate Judge Ona T Wang on 5/31/2019) (ro) Transmission to Records Management Clerk for
processing. (Entered: 05/31/2019)

 

 

06/07/2019

 

143

 

TRANSCRIPT of Proceedings re: conference held on 4/17/2019 before Magistrate Judge Ona T. Wang. Court Reporter/Transcriber, Pamela Utter,

 

 

 
(212) 805-0300. Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transcriber before the deadline for
Rclease of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 6/28/2019. Redacted Transcript Deadline
sel for 7/8/2019. Release of Transcript Restriction set for 9/5/2019 (Mctiuirk, Kelly) (Entered: 06/07/2019)

 

Oe 2019

NOTICE OF FILING OF OFFICLAL TRANSCRIPT Notice is hereby given thatan official transcript of a CONFERENCE proceeding heldon 4/17/19
has been filed by the court reporteritranseriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript If no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days. (MeGuirk, Kelly) (Entered: 06/07/2019)

 

6/11/2019

CONSENT LETTER MOTION for Extension of Time to File Response/Reply addressed to Magistrate Judge Ona T. Wang from Jill K. Grant dated
June 11, 2019. Document filed by Christine C. Quinn, WIN, Inc. (Grant, Jil) (Entered: 06/11/2019)

 

OTL 2079

ORDER granting [5| CONSENT LETTER MOTION for Extension of Time to File Response/Reply addressed to Magistrate Judge Ona T. Wang from
JL K. Grant dated June 11, 2019. Document filed by Christine C. Quinn, WIN, Inc. Application Granted. Defendants’ reply brief due June 21, 2019,
SO ORDERED. (Replies due by 6/21/2019), (Signed by Magistrate Judge Ona T. Wang on 6/11/2019) (tim) (Emered: 06/11/2019)

 

O62 12019

LETTER addressed to Judge Valerie E. Caproni from Richard 1. Greenberg dated Jume 21,2019 re: Requst to So Order the parties’ Stipulation and
Onder of Final Dismissal with Prejudice. Document filed by Project Renewal, Inc. (Attachments: # | Exhibit Proposed Stipulation and Order of Final
Dismissal with Prejudice ¥“oldessy, Jason) (Entered: 6/2 1/2019)

 

06/21/2019

REPLY MEMORANDUM OF LAW in Support re: 105 MOTION to Dismiss the Second Amended Complaint, Document filed by Christine C.
Quinn, WIM, Inc. (Cottrell, Ameha) (Entered: 06/21/2019)

 

06/24/2019

STIPULATION AND ORDER OF FINAL DISMISSAL WITH PREJUDICE: IT IS HEREBY STIPULATED AND AGREED, by and between
Plaintiff Pro Se Mariah Lopez and Defendant Project Renewal, by and through its undersigned counsel, that this action be and is hereby dismissed in
its cHtinety and against Propect Renewal, with prejudice, and with no award of atiomeys' fees or costs by the Court to any party. 50 ORDERED.
Project Renewal terminated. (Signed by Judge Valerie E. Caproni on 6/24/2019) (kv) (Entered: 06/24/2019)

 

O73 2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated July 3, 2019 re: Need for HIPAA releases for settlement
discussion. Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York(Roberts, Thomas)
(Entered: 07/03/2019)

 

OTs 2019

LETTER addressed to Magistrate Judge Ona T, Wang from Thos B. Roberts dated July 3, 2019 re: Proposed agenda for July 10, 2019 conference
Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York.(Roberts, Thomas) (Entered:
O703/2019)

 

OF 102019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 7/10/2019. PRO-SE litigant Mariah Lopez via
telephone conference present. Thomas B. Roberts and Tonie Baez present for Defendants Court Reporter Kelly Sunina present. (wv) (Entered:
OF 102019)

 

OFT L201

ORDER: It is HEREBY ORDERED that: |, By July 17,2019, the Municipal Defendants shall email to Chambers, copying Plaintiff, a history of
Defendants prior settlement offers and the effect on settlement, if any, of Plaintiff's enrolling in classes in Schenectady. Plaintiff may file a response to
Defendants email by July 31, 2019. 2. Defendants shall file their opposition to Plaintiff's Motion for Class Certification, ECF 143, by July 24, 2019. 3
Plaintiff shall file a status letter by July 31, 2019 regarding any outstanding issues that were not addressed or resolved at the July 10 Conference.
Defendants may file a letter response to Plaintiff's status letter by August 5, 2019. It is FURTHER ORDERED that Plaintiff and counsel for
Defendants shall appear for a Status Conference on Tuesday, September 10,2019 at 2:00 p.m. at the Daniel Patrick Moynihan Courthouse, 500 Pearl
Street, Courtroom 20D. Plaintiif and Defendants shall each file a letter, via ECF, by September 3, 2019 identifying their agenda items for the
conference. SO ORDERED. (Signed by Magistrate Judge Ona T. Wang on 7/11/2019) ( Responses due by 7/24/2019. Status Conference set for
WIV2019 at 02:00 PM in Courtroom 20D, $00 Pearl Street, New York, NY 10007 before Magistrate Judge Ona T. Wang.) (ks) (Entered: 07/11/2019)

 

OF 162019

TRANSCRIPT of Proceedings re: CONFERENCE held on 5/28/2019 before Magistrate Judge Ona T. Wang. Cour Reporter/Transcriber Sonya Ketter
Moore, (212) 805-0300. Transcript may be viewed at the court public terminal of purchased through the Court Reporter’ Transcriber before the
deadline for Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 8/6/2019. Redacted
Transcript Deadline set for 8/16/2019. Release of Transcript Restriction set for 10/15/2019.(MecGuirk, Kelly) (Entered: 07/16/2019)

 

O7/1év2019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 5/28/19
has. been filed by the court reporten/transcriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days... (McGuirk, Kelly) (Entered: 07/16/2019)

 

ON 1F2019

LETTER addressed to Magistrate Judge Ona T, Wang from Jill K. Grant dated July 17, 2019 re: Plamtiff’s Motion for Class Certification. Document
filed by Christine C. Quinn, WIN, Inc..(Grant, Jill) (Entered: 07/17/2019)

 

OF/TRQ019

B

MEMO ENDORSEMENT on re: 16] Letter filed by WIN, [ne., Christine C. Quinn ENDORSEMENT: The WIN Defendants do not need to respond to
Plaintiff's motion for class certification at this time. SO ORDERED. (Signed by Magistrate Judge Ona T Wang on 7/18/2019) (ro) (Entered
O7/1LBD019)

 

O7/24/2019

LETTER RESPONSE in Opposition to Motion addressed to Magistrate Judge Ona T Wang from Thomas B. Roberts dated July 24, 2019 re: 143
MOTION to Certify Class. . Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York
(Roberts, Thomas) (Entered: 07/24/2019)

 

ORDL2019

LETTER addressed to Magistrate Judge Ona T, Wang from Mariah Lopez dated 2/1/19 re: (UPDATE LETTER} - Plaintiff awaits this Court's review
of the Municipal Defendants’ counter-offer for settlement in this case, but in the meantime believe that Discovery ( a two-sided Dascovery process) is
warranted and overdue. Document filed by Mariah Lopez.(sc) (Entered: 0802/2019)

 

OO22019

REPORT & RECOMMENDATION re: 105 MOTION to Dismiss the Second Amended Complaint filed by WIN, Inc, Christine C. Quinn For the
foregoing reasons, | recommend that Defendant Quinn and WIN, Inc.'s Motion to Dismiss be GRANTED in its entirety, In accordance with 28 U.S.C
§ 636(b)1) and Fed. R. Civ. P 72(b), the parties shall have fourteen (14) days (including weekends and holidays) from receipt of this Report to file
written objections. See also Fed. R. Civ. P 6 (allowing three (3) additional days for service by mail), A party may respond to any objections within
fourteen (14) days afier being served. Such objections, and any responses to objections, shall be addressed to the Honorable Valerie E. Caproni, United
States District Judge. Any requests for an extension of time for filing objections must be directed to Judge Caproni. FAILURE TO FILE
OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE
REVIEW. Sec Thomas v..Am, 47405, 140, 155 (1985), IUE AFL-CIO Pension Fund v. Hermann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v
Johnson, 968 F-2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd, 838 F.2d $4, $8 (2d Cir 1988), McCarthy v. Manson, 714 F 2d 234, 237-38 (2d
Cir 1983). Lf Plaintiff wishes to review, but does not have access to, cases cited herein that are reported on Westlaw, she should request copies from the
WIN Defendants. See Lebron vy. Sanders, 557 F.3d 76, 79 (2d Cir. 2009). (Objections to RAR due by 8/16/2019.) (Signed by Magistrate Judge Ona T.
Wang on 8/2/2019) (nro) Modified on 8/5/2019 (nro). (Entered: 08/02/2019)

 

O805/2019

 

 

 

MEMO ENDORSEMENT on re: 164 Letter, filed by Mariah Lopez. ENDORSEMENT: Application Granted, Plaintiff shall file her reply to her
motion for class certification by September 20, 2019. 50 ORDERED. (Replies due by 20/2019.) (Signed by Magistrate Judge Ona T Wang on

 

 
 

8/3/2019) (rro) (Emered: 08/05/2019)

 

O806/2019

TRANSCRIPT of Proceedings re- CONFERENCE held on 7/10/2019 before Magistrate Judge Ona T. Wang, Court Reporter’ Transcriber: Kelly

Surina, (212) 05-0300, Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transcriber before the deadline
for Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 8/27/2019 Redacted Transcript
Deadline set for 9/6/2019. Release of Transcript Restriction set for | 1/4/2019.(MeGiuirk, Kelly) (Entered: 08/06/2019)

 

O806/2019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 7/10/19
has been filed by the court reporter/transcriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcnpt may be made remotely electronically available two the public
without redaction after $0 calendar days...(McGuirk, Kelly) (Entered: 08/06/2019)

 

OF 12019

LETTER from Mariah Loper dated §/16/2019 re: Request for filing Extension... Document filed by Mariah Lopez. (vn) (Entered: 08/19/2019)

 

OR 20/2019

BIE

MEMO ENDORSEMENT: on re: (169 in 1:17-cv-03014-VEC-OTW) Letter filed by Mariah Lopez, ENDORSEMENT: Ms. Lopez's objections, if any,
must be filed by Friday, August 23, 2019, Defendants’ response must be filed by September 4, 2019. Ms. Lopez's reply, if any, must be filed by
September 11, 2019. The parties are advised that no further extensions of the briefing schedule will be granted. The Clerk of Court is respectfully
directed to mail a copy of this order to Ms. Lopez and note mailing on the docket 30 ORDERED., ( Objections to RAR due by #/23/2019, BR

due by 94/2019, Replies duc by 9/11/2019 ) (Signed by Judge Valerie E. Caproni on 8/20/2019) Filed In Associated Cases: 1:1 7-cv-03014-VEC-
OTW, 1:18-cv-(4293-VEC-OTW (ama) Transmission to Docket Assistant Clerk for processing. (Entered: 08/20/2019)

 

08/20/2019

Mailed a copy of 170 Memo Endorsement, Sct Deadlines/Hearings, to Mariah Lopez 1414 E, 28th St. Brooklyn, NY 11210. (aea) (Entered:
O8/20/2019)

 

 

OR 22019

 

 

PLAINTIFF'S RESPONSE to WIN WEST'S MOTION TO DISMISS: MAGISTRATE WANG'S REPORT & RECOMMENDATION TO GRANT
DEFENDANTS MOTION TO DISMISS, re: 103 MOTION to Dismiss the Second Amended Complaint. Document filed by Mariah Lopez. (sc)
(Entered: 08262019)

 

 

PACER Service Center
Transaction
CRD T2019 13:35:00

Code:

 

 
 

(212) 805-0300. Transcript may be viewed at the court public tenminal or purchased through the Court Reporten'Transcriber before the deadline for
Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request duc 6/28/2019. Redacted Transcript Deadline
set for 7/8/2019. Release of Transcript Restriction set for 9/5/2019 (MeGiuirk, Kelly) (Entered: 06/07/2019)

 

Oe07/ 2019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 4/17/19
has been filed by the court reporter/transenber in the above-captioned matter. The parties have seven (7) colendar days to file with the court a Notice of
Intent to Request Redaction of this transenipt. If no such Notice ts filed, the transerit may be made remotely electronically available to the public
without redaction after 90 calendar days_.(MeGuirk, Kelly) (Entered: 06/07/2019)

 

06/11/2019

B

CONSENT LETTER MOTION for Extension of Time to File Response/Reply addressed to Magistrate Judge Ona T. Wang from Jill K_ Grant dated
June 11,2019. Document filed by Christine C, Quinn, WIN, Inc.(Grant, Jill) (Entened: 06/11/2019)

 

06/1 2019

ORDER granting 151 CONSENT LETTER MOTION for Extension of Time to File Response Reply addressed to Magistrate Judge Cna T. Wang from
Jill K. Grant dated June 11, 2019. Document filed by Christine C. Quinn, WIN, Inc. Application Granted. Defendants’ reply brief due June 21, 2019.
30 ORDERED. (Replics due by 6/21/2019) (Signed by Magistrate Judge Ona T, Wang on 6/11/2019) (rpm) (Entered: 06/11/2019)

 

v2 L019

LETTER addressed to Judge Valerie E. Caproni from Richard |. Greenberg dated June 21, 2019 re: Requst to So Order the parties’ Stipulation and
Order of Final Dismissal with Prejudice. Document filed by Project Renewal, Inc.. (Attachments: + | Exhibit Proposed Stipulation.and Order of Final
Dismissal with Prejudice (oldessy, Jasen) (Entered: 06/2 1/2019)

 

O6/212019

REPLY MEMORANDUM OF LAW in Support re: 105 MOTION to Dismiss the Second Amended Complany.. Document filed by Chnstme C.
Quinn, WIN, Inc.. (Cottrell, Amelia) (Entered: 06/21/2019)

 

(24/2019

3

STIPULATION AND ORDER OF FINAL DISMISSAL WITH PREJUDICE: IT 1S HEREBY STIPULATED ANT AGREED, by and between
Plaintiff Pro Se Mariah Lopez and Defendant Project Renewal, by and through tts undersigned counsel, that this action be and is hereby dismissed in
its entirety and against Project Renewal, with prejudice, and with no award of attomeys’ fees or costs by the Court to any party. 50 ORDERED.
Project Renewal terminated. (Signed by Judge Valerie E Caproni on 6/24/2019) (kv) (Entered: 06/24/2019)

 

OTD

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated July 3, 2019 re: Need for HIPAA releases for settlement
discussion. Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York. (Roberts, Thomas)
(Entered: 07/03/2019)

 

o7/07/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated July 3, 2019 re: Proposed agenda for July 10, 2019 conference
Document filed by NYC Dept of Homeless Services, WYC Human Resources Administration, The City of New York.(Roberts, Thomas) (Entered:
7/03/2019)

 

On 10/2019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 7/10/2019. PROSE litigant Mariah Lopez via
telephone conference present Thomas B. Roberts and Tonie Baez present for Defendants,Count Reporter Kelly Surina present. (wv) (Entered:
OF 12019)

 

ON 2019

ORDER: It is HEREBY ORDERED thar: 1, By July 17, 2019, the Municipal Defendants shall email to Chambers, copying Plainntf, a history of
Defendants’ prior settlement offers and the effect on settlement, if any, of Plaintiff's enrolling in classes in Schenectady. Plaintiff may file a response wo
Defendants email by July 31, 2019 2. Defendants shall file their opposition to Plainteif's Motion for Class Certification, ECF 143, by July 24, 2019. 3.
Plaintiff shall file a states letter by July 31, 2019 regarding any outstanding issues that were not addressed or resolved at the July 10 Conference.
Defendants may file a letter response to Plaintiff's status letter by August 5, 2019. Itis FURTHER ORDERED that Plaintiff and counsel for
Defendants shall appear for a Siams Conference on Tuesday, September 10, 2019 a1 2-00 pom. at the Daniel Patrick Moynihan Courthouse, 4) Pearl
Street, Courtroom 20D. Plaintiff and Defendants shall each file a letter, via PCF, by September 3, 2019 identifying their agenda items for the
conference. S50 ORDERED. (Signed by Magistraic Judge Ona T. Wang on 7/11/2019) ( Responses duc by 7/24/2019, Status Conference set for
S10/2079 at 02.00 PM in Courtroom 20D, 50°) Pearl Street, New York, NY 10007 before Magistrate Judge Ona T. Wang.) (ks) (Entered: 07/11/2019)

 

OF 16/2019

TRANSCRIPT of Proceedings re: CONFERENCE held on 5/28/2019 before Magistrate Judge Ona T. Wang. Court Reporter/Transenber: Sonya Ketter
Moore, (212) 803-0300. Transcript may be viewed at the court public terminal or purchased through the Coun Reporter/Transcriber before the
deadline for Release of Transcnipt Restriction. After that date it.may be obtained through PACER. Redaction Request due 8/6/2019. Redacted
Transcnpt Deadline set-for 8/16/2019. Release of Transcript Restrection set for 10/15/2019.(McGuirk, Kelly) (Entered: 07/16/2019)

 

OT Te 2019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transenpt of a CONFERENCE proceeding held on 5/28/19
has been filed by the court reporter/transcnber in the above-captioned matter. The panties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. [fino such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after *) calendar days...(MceGwirk, Kelly) (Entered: 07/16/2019)

 

OF/T/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Jill K. Grant dated July 17, 2019 re: Plaintiff's Motion for Class Certification. Document
filed by Christine C Quinn, WIN, Inc.(Grant, Jill) (Entered: 07/17/2019)

 

OT 1TR2019

MEMO ENDORSEMENT on re: 16] Letter filed by WIN, Inc., Chnstine C. Quinn ENDORSEMENT: The WIN Defendants do not need to respond to
Plaintiff's motion for class certification at this time SO} ORDERED (Signed by Magetrate Judge Ona T Wang on 7/18/2019) (nro) (Entered
OT 1R/2019)

 

O7242019

LETTER RESPONSE in Opposition to Motion addressed to Magistrate Judge Cna T. Wang from Thomas B. Roberts dated July 24, 2019 re: 143
MOTION to Cerify Class. Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York
(Roberts, Thomas) (Entered: (7/24/2019)

 

OF/01/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Mariah Lopes dated 8/1/19 re: (UPDATE LETTER) - Plaintiff awaits this Court's review
of the Municipal Defendants’ counter-offer for setilerment in this case, but m the meantime beliewe that Discovery ( a two-sided Discovery process) is
warranted and overdue. Document filed by Mariah Lopez.(sc) (Entered: 08/02/2019)

 

ORMB2019

REPORT & RECOMMENDATION re: 103 MOTION to Dismiss the Second Amenoled Complam filed by WIN, Inc, Chnstine C. Quinn For the
foregoing reasons, | recommend thal Defendant Quinn and WIN, Inc.'s Motion to Dismiss be GRANTED in its entirety. In accordance with 28 U5.C
§ 636(b_ 1) and Fed R. Civ. P 72(b), the parties shall have fourteen (14) days (including weckends and holidays) from receipt of this Report to file
written objections. Sec also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail). A party may respond to any objections within
fourteen (14) days after being served. Such objections, and any responses to objections, shall be addressed to the Honorable Valene E. Capron, United
States District Judge. Any requests for an extenston of time for filing objections must be directed to Judge Caproni. FAILURE TO FILE
OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL PRECLUDE APPELLATE
REVIEW. See Thomas v. Am, 474 U5. 140, 155(1985), IUE AFL@CIO Pension Fund v, Herrmann, 9 F.3d 1049, 1054 (2d Cir, 1993), Frank v.
Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd, 838 F.2d 35, 58 (2d Cir 1988), McCanhy v. Manson, 714 F.2d 234, 237-38 (2d
Cir 1983), [If Plaintiff wishes to review, but does not have access to, cases cited herein that are reported on Westlaw, she should request copies from the
WIN Defendants. See Lebron v. Sanders, 337 F.3d 76, 79 (2d Cir, 2009). (Objections to RAR due by £/16/2019.) (Signed by Magistrate Judge Ona T.
Wang on 8/2/2019) (ro) Modified on 8/5/2019 (nro). (Entered: 08/02/2019)

 

 

O805/2019

 

 

MEMO ENDORSEMENT on re: [64 Letter, filed by Mariah Lopez. ENDORSEMENT: Application Granted. Plaintiff shall file her reply to her
motion for class certification by September 20, 2019 SO ORDERED, (Replies due by 820/2019.) (Signed by Magistrate Judge Ona T. Wang on

 
——_—_— —_——_ DQ — — a = —————— SS __ —— OK OQ, OQ, OO eee

8/5/2019) (ro} (Entered: 08/05/2019)

 

O806/2019

TRANSCRIPT of Proceedings re: CONFERENCE held on 7/10/2019 before Magistrate Judge Ona T. Wang. Cowrt Reporter/Transeriber: Kelly
Summa, (212)-805-0300. Transcript may be viewed at the count public terminal or purchased through the Courl Reporter/Transcnber before the deadline
for Release of Transcript Restriction. After thai date it may be obtained through PACER. Redaction Request due 8/27/2019. Redacted Transcript
Deadline set for 9/6/2019. Release of Transcript Restriction set for 11/4/2019.(McGuirk, Kelly) (Entered: 0806/2019)

 

O8/06/2019

NOTICE OF FILING OF OFFICLAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 7/10/19
has been filed by the court reporter/transeriber in the above-captioned matter. The partes have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcnpt. [fino such Notice is filed, the transcript may be made remotely electronically available to. the public
without redaction after 90 calendar days...cMeGuirk, Kelly) (Entered: 08/06/2019)

 

OR TH2019

LETTER from Mariah Lopez dated £/16/2019 re: Request for filing Extension... Document filed by Mariah Lopez. (vn) (Entered: 08/19/2019)

 

ORDO2019

BIE

MEMO ENDORSEMENT: on re: (169 in 1:1 7-cv-014-VEC-OTW ) Letter filed by Mariah Lopez. ENDORSEMENT; Ms, Lopez's objections, if amy.
must be filed by Friday, August 23, 2019. Defendams' response must be filed by September 4, 2019. Ms. Lopez's reply, if any, must be filed by
September 11, 2019. The parties are advised that mo further extensions of the briefing schedule will be granted. The Clerk of Court is respectfully
directed to matl a copy of this onder to Ms. Lopez and note mailing on the docket. 50 ORDERED, ( Objections to RAR due by 8/23/2019, Responses
duc by 9/4/2019, Replies due by 9/11/2019 ) (Signed by Judge Valerie E, Caproni on 8/20/2019) Filed In Associated Cases: 1-1 7-cv-03014-VEC-
OTW, 1 18-cv-(4293-VEC-OTWiama) Transmission to Docket Assistant Clerk for processing. (Entered: 08/20/2019)

 

08/20/2019

Mailed a copy of 170 Memo Endorsement, Set Deadlines/Heanngs, to Manah Lopez 1414 E. 28th St Brooklyn, NY 11200. (aca) (Entered:
08/20/2019)

 

 

08/22/2019

 

 

PLAINTIFF'S RESPONSE to WIN WEST'S MOTION TO DISMISS: MAGISTRATE WANG'S REPORT & RECOMMENDATION TO GRANT
DEFENDANTS MOTION TO DISMISS, ne: 105 MOTION to Dismiss the Second Amended Complaint. Document filed by Mariah Lopez. (sc)
(Entered: 08/26/2019)

 

 

PACER Service Center
Transaction
OMDNIOLS 15:35-00

Code:

1:1 T=cv3014-VEC.

 

 
 

for service by mail). A party may respond to any objections within fourteen (14) days after being served. Such objections, and any responses to
objections, shall be addressed to the Honorable Valene E. Caproni, United States District Judge. Any requests for an extension of time for filing
Objections must be directed to Judge Caproni. FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER
OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. (Sec Thomas v. Am, 474 U5. 140, 135 (1984), TUE AFLCIO Pension Fund v
Hermann, 9 F.3d 1049, 1054 (2d Cir. 1993), Frank v Johnson, 968 F.2d 298, 300 (2d Cir 1992), Wesolek v. Canadair Lid, 838 F.2d 55, 58 (2d Cir.
1988), McCarthy v. Mangan, 714 F 2d 234, 237-38 (2d Cir. 1983)). The Clerk of Court is directed to mail a copy of this Report and Recommendation
to Plainnff, Objections to RAR due by 1/4/2019 (Signed by Magistrate Judge Ona T. Wang on 12/21/2018) (kv) Transmission to Docket Assistant
Clerk for processing. (Entered: 12/71/2018)

 

 

12212018

ORDER granting 114 Motion to Withdraw as Attorney. The application of Nidhi Snvastava to Withdraw as Attomey, ECF No. 114, 1s GRANTED, 50
ORDERED. (Attomey Nidhi Srivastava terminated.) (Signed by Magistrate Judge Ona T. Wang on 12/21/2018) (nro) (Entered: 12/21/2018)

 

O1OT2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Jan. 7, 2019 re: Status Conference scheduled for Jan. 10, 2019.
Document filed by NYC Dept of Homeless Services, NYC Human Resources Adminstration, New York City Dept: Homeless Services, The City of
New York (Roberts, Thomas} (Entered: 01/07/2019)

 

OLO7/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Jan. 7, 2019 re: Exhibit A to DET NO 118. Document filed by
NYC Dept of Homeless Services, NYC Human Resources Administration, New York City Dept. Homeless Services, The City of New York
(Attachments: # ] Exhibit Subpoenas\(Roberts, Thomas) (Entered: 01/07/2019)

 

OL LO2019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 1/10/2019. (Quinn, Diane} (Entered: 01/10/2019)

 

O1/ 102019

SCHEDULING ORDER: Plaintiff shall file her opposition to Defendants Christine M. Quinn and WIN Inc.'s Motion to Dismiss, ECF No. 105, by
February 15, 2019. Defendants Christine M. Quinn and WIN Inc. shall file their reply, if any to Plaintiif's opposition by March 15, 2019, or four weeks
after Plaintiff's opposition is filed. It is further ORDERED that a Case Management Conference shall be held on February 6, 2019 at 2:00 p.m in
Courtroom 20D, 500 Pearl Street. Defendants who have not answered Plaintiff's Second Amended Complaint are not required to attend, absent further
onder of the Court. The attending parties shall submit a jowt report in accordance with Fed R. Civ. P 2(f) at least one week before the Case
Management Conference SQ ORDERED, (Case Management Conference set for 2/6/2019 at 02:00 PM in Courtroom 20D, 50) Pearl Street, New
York, NY 10007 before Magistrate Judge Ona T. Wang. ), Set Deadlines’Hearing as to 105 MOTION to Dismiss the Second Amended Complaint,
(Responses due by 2/15/2019, Replies due by 3/15/2019.) (Signed by Magistrate Judge Ona T. Wang on 1/10/2019) (rro) (Entered: 01/10/2019)

 

OL LW 2019

MOTION for Evan Schnitiman to Withdraw as Atiomey for the City of New York. Document filed by The City of New York Filed In Associated
Cases: 1:1 7-cv-03014-VEC-OTW, 1:1 8-cv-l4293-VEC-OTW(Schnitiman, Evan) (Entered: 01/1/2019)

 

OL LO2019

R

DECLARATION of Evan Schnittman in Suppewt re: (10 in 1:1 8-ew-4293-VEC-OTW, [21 in 1:17-cv-03014-VEC-OTW) MOTION for Evan
Schnittman to Withdraw as Attomey for the Coy of New York. Document filed by The City of New York, Filed In Associated Cases: 1:1 7-cv-03014-
VEC-OTW, 1:18-cv-04293-VEC-OTW(Schnitoman, Evan) (Entered: 01/10/2019)

 

O1L2019

B

ORDER granting 121 Mouon to Withdraw as Attomey. The application of Evan Schnittman to Withdraw as Counsel, ECF No. 121, is GRANTED. 50
ORDERED, (Attomey Evan Robert Schnitiman terminated ) (Signed by Magistrate Judge Ona T. Wang on 1/11/2019) (mo) (Entered: 01/11/2019)

 

OL3W2019

IB

PROPOSED CASE MANAGEMENT PLAN. Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, New
York City Dept. Homeless Services, Project Renewal, Progect Renewal, Inc, OPS Security, Inc., The City of New York. (Roberts, Thomas) (Entered:
OLSW2019)

 

O201/2019

LETTER from Mariah Lopez to Magistrate Judge 0.T. Wong, dated 2/1/19 re: Plainaff requests that the Court to issue a writ and order the New York
County DA's Office to release the plaintiff's two cellular devices confiscated on 1/31/19. Document filed by Mariah Lopez.(sc) Modified on 2/4/2019
(sc). (Main Document 25 replaced on 3/4/2019) (3c). (Entered: 02/04/2019)

 

0205/2019

ORDER: It is HEREBY ORDERED that: Defendant the City of New York shall respond by better to Plaintiff's Emergency Writ by February 6, 2019 at
12:00 pom. and is directed to serve a copy of the Emergency Wit and this Onder on the New York Country District Attomey's Office. The Court will
address these matters al the previously scheduled Case Management Conference on February 6, 2019 at 2:00 p.m. SO ORDERED (Signed by
Magistrate Judge Ona T. Wang on 2/5/2019) (ro) (Entered: 02/05/2019)

 

02/0/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated Feb. 6, 2019 re: Response to plaintiff's request for an
"Emergency Wnt". Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New York (Roberts,
Thomas} (Entered: 0206/2019)

 

02062019

ORDER FOR LIMITED APPEARANCE OF PRO BONO COUNSEL: The Clerk of Court is directed to attempt to locate pro bono counsel to
represent the plaintiff at-a settlement conference to be conducted before the undersigned. [f pro bono counsel is located, such counsel shall represent
the plamtiff solely for purposes of the settlement negotatrons and that representation will terminate at the conclusion of the settlement process. If the
Clerk of Court. unable to locate pro bono counsel, the plaintiff shall appear without counsel at the setilement conference. Any objection by the
plaintiff to the grant of pro bono counsel to represent the plaintiff at a setilement conference nvust be filed within 14 days of the date of this Order. In
the event the plaintiff files such an objection, this grant for pro bone counsel is vacated SO ORDERED, (Signed by Magistrate Judge Ona T Wang on
26/2019) (anc) (Emered: 0206/2019)

 

02/06/2019

Minute Entry for procecdings held before Magistrate Judge Ona T. Wang: Case Management Conference held on 2/6/2019, Associated Cases: 1:17-cv-
03014-VEC-OTW, 1:18-cv-(4293-VEC-OTWi(ft) (Entered: 0206/2019)

 

0206/2019

LETTER addressed to Magistrate Judge Ona T. Wang from Mariah Lopez, dated 2/6/19 re LETTER IN SUPPORT OF EMERGENCY WRIT.
Document filed by Mariah Lopez (sc) (Entered: 02/07/2019)

 

0262019

PROPOSED CASE MANAGEMENT PLAN FOR PROSE CASE. Document filed by Manah Lopez. (sc) (Entered: 0207/2019)

 

O2/06/2019

LETTER from Mariah Lopez, dated 2/6/19 re: EXHIBITS. Document filed by Mariah Lopes. (sc) (Entered: 02/07/2019}

 

OD06/2019

(Motion for) EMERGENCY WRIT, as to New York County District Attorney's Office. Document filed by Manah Lopez(sc) (Entered: 02/07/2019)

 

O2M8/2019

RIF IB/R| B

TRANSCRIPT of Proceedings re: CONFERENCE held on 1/10/2019 before Magistrate Judge Ona T. Wang Court Reporter/Transcniber: Rose Prater,
(212) 805-0300, Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transenber before the deadline for
Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 3/1/2019. Redacted Transcript Deadline
set for 3/11/2019. Release of Transcript Restriction sect for 5/9/2019.(McGuirk, Kelby) (Entered: 0208/2019)

 

O208/2019

E

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notee is hereby given that an official transcript of a CONFERENCE proceeding held on 1/10/19
has been filed by the court reporter/transenber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. If no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days../ McGuirk, Kelly) (Emered: 0208/2019)

 

 

03/04/2019

 

le

 

TRANSCRIPT of Proceedings re: Case Management Conference held on 2/6/2019 before Magistrate Judge Ona T. Wang. Court Reporter! Transcriber:
Carole Ludwig, (212) 420-0771. Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transenber before +=

 
deadline for Release of Transcnpt Resinction, After that date it may be obtained through PACER. Redaction Request due 3/25/2019, Redacted
Transcript Deadline set for 4/4/2019. Release of Transcript Restriction set for 6/3/2019.(aea) (Entered: 03/04/2019)

 

022019

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notice is hereby given that an official transcript of a Case Management Conference proceeding
held on 2/06/2019 has been filed by the court reportentranscriber in the abowe-captioned matter. The parties have seven (7) calendar days to file with
the court a Notice of Intent to Request Redaction of this transcript If no such Notice is filed, the transcript may be made remotely electronically
available to the public without redaction after 90 calendar days.(aca) (Entered: 03/04/2019)

 

03/26/2019

ORDER: The Court will hold a Pre-Setlement Conference Telephone Call on Wednesday, April 17,2019 at 2:00 p.m. Please call Chambers at 212-
805-0260 when all counsel are on the line SO ORDERED. (Telephone Conference set for 4/17/2019 at 02:00 PM before Magistrate Judge Ona T.
Wang.) (Signed by Magistrate Judge Ona T. Wang on 3/26/2019) (rro) (Entered: 03/26/2019)

 

03/202019

LETTER addressed to Magistrate Judge Ona T. Wang from M. Lopez, dated 3/29/19 rm: STATUS LETTER FROM PLAINTIFF TO THE COURT,
REQUEST FOR THE COURT TO LIFT STAY ON DISCOVERY, UPDATING THE COURT TO SEVERAL RECENT RELEVANT EVENTS BIC,
Document filed by Mariah Lopez.(sc) (Entered: (4001/2019)

 

OOD DONS

ORDER: The Court will hold an in-person Status Conference on Wednesday, April 17,2019 at 2.00 p.m. at the Daniel Patrick Moymban Courthouse,
$00 Pearl St, Courtroom 200, The previously-schedubed April (7 Pre-Sentlement Conference Telephone Call is accordingly adjourned sine die, 50
ORDERED. Status Conference set for 4/17/2019 at 02:00 PM in Courtroom 20D, 500 Pearl Street, New York, NY LOOO7 before Magistrate Judge Ona
‘TY. Wang. (Signed by Magistrate Judge Ona ‘I. Wang on 4/2/2019) (1) (Entered: 04/02/2019)

 

4/17/2019

ORDER denying a¢ mow 13] Motion for Wel, The Court held a Status Conference in this matter on April 17, 2019, As discussed at the Conference, it
is HEREBY ORDERED thar: |. Plaintiff thall file her Opposition to Defendants Christine C. Quinn and WIN, Inc."s Motion to Dismiss by April 26,
2019. Defendants’ replies, if any, are due May 24, 2019;2. The Court also issued several directives regarding discovery and seltlement. The parties are
referred to the transcript for further dates and specifics. Itis FURTHER ORDERED that Plaintiff and counsel for Defendants shall appear for a Status
Conference on May 28, 2014 at 3:00 pm. at the Danicl Patrick Moynthan Courthouse, 300 Pearl Street, Courtroom 20D. Plaintiff and Defendants shall
each file a letter, via ECF, by May 22, 2019 wentifying their agenda ems for the conference. Because the Motion to Dismiss should be fully briefed
by that time, counsel for Defendants Christine C, Quinn and WIN, Inc. are excused from attending the May 28 Conference. Because the Court has
been informed that Plaintit has regained possession of her phones, the issues raised in ECF 131 are now moot, and the Clerk of Court is directed to
close the open motion al ECF 131. $0 ORDERED. (Signed by Magistrate Judge Ona T. Wang on 4/17/2019) (ero) (Entered: 04/17/2019)

 

OTT 2019

Set'Reset Hearings:( Status Conference set for $/28/2019 at 03-00 PM in Courtroom 20D, 500 Pearl Street, New York, NY 10007 before Magistrate
Judge Ona T. Wang.}, Set/Reset Deadlines as to 105 MOTION to Dismiss the Second Amended Complaint (Responses due by 4/26/2019, Replies due
by 5/24/2019.) (ero) Modified on 8/19/2019 (nro). (Rintered: 04/19/2019)

 

Oa 172019

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 4/17/2019. (Court Reporter Pamela Utter) (fi)
(Entered: 04/24/2019)

 

O4/26/2019

LETTER MOTION for Leave to File Supulation of Dismissal with Prepudice addressed to Judge Valerie E. Caproni from Stephen P. Pischl dated April
26, 2019, Document filed by OPS Security, Inc, (Attachments: # ] Appendix A - Stipulation of Dismissal with Prejudice, Executed by Plaintiff Pro Se
& Quality Protection Services, Inc. (Pischl, Stephen) (Entered: (4/26/2019)

 

04/26/2019

STIPULATION OF DISMISSAL WITH PREJUDICE: IT 1S HEREBY STIPULATED AND AGREED, by and between the undersigned parties to the
above-eniitied action listed below and their attomeys of record, that Maintiff hereby voluntarily dismisses with prejudice all claims, counterclaims and
defenses asserted in this action a5 against Quality Protection Services, Inc., mcomectly named herein as QPS Secunty, lnc., without costs, expenses or
attomeys’ fees to cither party. So Ondered. *** Party QPS Security, Inc. terminated. (Signed by Judge Valerie E. Caproni on 4/26/2019) (js) Modified
on 4/29/2019 (js). (Entered: 4/29/2019)

 

OS/LS/2019

ORDER: Per the Court's Apnl 17, 2019 Onder, Plaintiff was directed to file her opposition to Defendants Chnistine C. Quinn and WIN, Inc.'s Motion to
Dismiss, ECF 105-109, by April 26, 2019. To date, Plaintiff has failed to file any opposition. Plaintiif shall respond to the Motion to Dismiss by May
31, 2019. Failure to timely file an opposition may result in the Court considering the motion to dismiss unopposed. The Quinn and WIN Defendants’
reply, ifany, shall be filed by June 14, 2019. The May 28, 2019 Status Conference remains as scheduled. The parties are reminded to each file a letter,
via ECF, by May 22, 2019 identifying their agenda items for the conference. Counsel for Defendants Chnistine C. Quinn and WIN, Inc. are excused
from attending the May 28 Conference. Set Deadlines!Heanng as to 105 MOTION to Dismiss the Second Amended Complaint, (Responses due by
5/31/2019, Replies due by 6/14/2019.) (Signed by Magistrate Judge Ona T. Wang on 5/13/2019) (ro) (Entered: 03/16/2019)

 

OS/21/2019

NOTICE OF MOTION FOR CLASS CERTIFICATION. Document filed by Manah Lopez (sc) (Entered: 05/22/2019)

 

OS/222019

E |e

LETTER addressed to Magistrate Judge Ona T. Wang from Thomas B. Roberts dated May 22, 2019 re. Proposed agenda for May 28, 2019 conference.
Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration, The City of New ‘York (Roberts, Thomas) (Entered:
O5/22/2019)

 

Os/28/2019

NOTICE OF APPEARANCE by Jason A Zoldessy on behalf of Project Renewal, Project Renewal, Inc.. (Zoldessy, Jason) (Entered: 05/28/2019)

 

03/28/2019

EAE

PLAINTIFFS RESPONSE TO WIN WEST'S MOTION TO DISMISS, re: 105 MOTION to Dismiss the Second Amencéel Complaint. Document filed
by Mariah Loper. (sc) (Entered: 05/28/2019)

 

05/29/2019

ORDER: The Court held a Status Conference in this matter on May 28, 20179. As discussed at the Conference, it is HEREBY ORDERED that
Defendants shall order a copy of the May 28 Conference transeript and provide a copy to Plaintiff. Defendants shall also provide Plaintiff with a copy
of the transcript for the Apnil 17, 2019 Conference if not previously provided. Prior to being granted access to Plaintill’s Family Court records, the
parties must file a joint stipulation adopting the Court's model protective order, found at http://nysd_uscourts.gow/judge/ Wang, or submit to the Court
their own joint propesed protective order. The City shall file a status letter by July 3, 2019 advising the Court on the need, if any, to obtain HIPAA
releases from Plainhif before engaging in setilement talks and if so, the general nature of the information sought [tis FURTHER ORDERED that
Plaintiff and counsel for Defendants shall appear for a Status Conference on July 10, 2019 at 11-00 am. at the Damiel Patnck Moynihan Courthouse,
$00 Pearl Street, Courtroom 20D. Plaintiff shall immediately notify the Court if her trial will interfere with her ability to attend the July 10 Conference.
Plaintiff and Defendants shall cach file a letter, via ECE, by July 3, 2019 identifying their agenda items for the conferenceCounsel for Defendants
‘Christine C. Quinn and WIN, Inc. are excused from attending the July 10 Conference. 30 ORDERED. (Status Conference set for 7/10/2019 at 1100
AM in Courtroom 20D, 500 Pearl Street, New York, N'Y LOM7 before Magistrate Judge Ona T. Wang.) (Signed by Magistrate Judge Ona T Wang on
5/20/2019) (mo) (Entered: 05/29/2019)

 

0499/2019

Minute Entry for proceedings held before Magistrate Judge Ona ‘I. Wang: Status Conference held on 3/29/2019, (Court Reporter Sonya Moore} (ft)
(Entered: 05/29/2019)

 

O55 10019

ORDER: Pursuant to 22 CRR-NY 205.5/e¢), the Clerk of the New York County Family Court is hereby ordered to produce a certified copy of the
complete proceedings in the following matters regarding the plaintiff in this action, which records are necessary for this action: and further sct forth in
this Order The records shall be delivered to: Records Management, Room 370, Daniel Patrick Moynihan US. Courthouse, 500 Pearl Street, New
York, NY 10007. 50 ORDERED. (Signed by Magistrate Judge Ona T. Wang on 5/31/2019) (ro) Transmission to Records Management Clerk for
processing. (Entered: 05/31/2019)

 

 

06/07/2019

 

149

 

TRANSCRIPT of Proceedings re: conference held on 4/17/2019 before Magistrate Judge Ona T. Wang. Court Reporter/Transcriber: Pamela Utter,

 

 
OW2N2O1T

 

REPORT & RECOMMENDATION: re: 44 MOTION to Dismiss dmended Complains, filed by The City of New York, 49 MOTION to Dismiss, filed
by Project Renewal, 2 Complaint filed by Mariah Lopez. For the reasons set forth above, the Court should rule as follows-(1) the City's motion to
dismiss (Dit. No. 44) should be DENTED in its entirety, (2) Project Renewals motion to dismiss (Dk No. 49) should be DENIED, except GRANTED
as to Lopez's failure to accommodate claim and any claims under Title IJ of the ADA: and (3) Lopez should be granted leave to file a Second Amended
Complaint to name Project Renewal as a defendant and to add facts to support her Title IIT failure to accommodate claim against Project Renewal, and
as further set forth in this order. Objections to R&R due by 10/13/2017. (Signed by Magistrate Judge Andrew J. Peck on 9/28/2017) (ap) Modified on
LOT F2007 (ap) (Entered: 09/29/2017)

 

LOO 2017

FIRST LETTER MOTION for Extension of Time fo file written objections to Report and Recommendation addressed to Judge Valerie F. Caproni from
Kevin Connolly dated October 10, 2017, Document filed by Project Renewal.(Connolly, Kevin) (Entered: 10/10/2017)

 

TH LL2017

ORDER granting $9 Letter Motion for Extension of Time. Application GRANTED. Objections to RAR due by 10/23/2017. (Signed by Judge Valerie
E. Caproni on 10/11/2017) (muro) (Entered: 10/11/2017)

 

LOv23/2017

OBJECTION to 38 Report and Recommendations Document filed by Project Renewal, (Greenberg, Richard) (Entered: 10/23/2017)

 

10/23/2017

DECLARATION of Richard | Greenberg. Esq. in Support re: 6] Objection to Report and Recommendations. Document filed by Project Renewal.
(Attachments: # | Exhibit Ail), 2 2 Exhibit Aj2), # 3 Exhibit A(3), # 4 Exhibit A(4), #5 Exhibit ACS) Greenberg, Richard) (Entered: 10/23/2017)

 

1232017

OBJECTION to 58 Report and Recommendations Document filed by The City of New York. (Roberts, Thomas) (Entered: 10/23/2017)

 

1weV2017

DECLARATION of Tome Baez in Support re: 63 Objection to Report and Recommendations. Document filed by The City of New York. (Roberts,
Thomas) (Entered: 10/23/2017)

 

1/22/2017

EB) EIB; BIE; Bl &

NOTICE of to Pro Se litigant who opposes a Rule 12 Motion supported by matters outside the pleadings and copies of decisions exculsively reported
on computerized databases re: 63 Objection to Report and Recommendations. Document filed by The City of New York (Attachments: # ] Exhibit
Ex. A; Amold v Beth Abraham Health Servs, # 2 Exchibit Ex. B; Leo v NYC Dep't of Educ., # 3 Extubit Ex. c; Loren v. NYC Dept of Educ, # 4
Exhibit Ex. D, Moran vy NY Dep't of Health, # 3 Exhibit Ex. E: Nash v Bd of educ. of N'Y, 4 6 Exhibit Ex. F; Smuth v. Cuomo, # J Exhibit Ex. G;
Cordoba v. Beau Dietl, # 8 Exhibit Ex. H; Witchard v. Monefiore Med Cir (Roberts, Thomas) (Entered: 10/23/2017)

 

11/16/2017

PRO SE MEMORANDUM dated 1/16/17 re: CHANGE OF ADDRESS for Mariah Lopez. New Address: Homeless - No Mailing Address, (sc)
(Entered: 11/h6/2017)

 

03/05/2018

NOTICE OF REDESIGNATION TO ANOTHER MAGISTRATE JUDGE. The above entitled actvon has been redesignated to Magistrate Judge Ona
T. Wang. Please note that this is a reassignment of the designation only. (bcu) (Entered: 03/05/2018)

 

03/05/2018

NOTICE OF REASSIGNMENT OF A REFERRAL TO ANOTHER MAGISTRATE JUDGE. The referral in the above entitled action has been
reassigned to Magistrate Judge Ona T. Wang. for General Pretrial (includes scheduling, discovery, non-dispositive pretrial motions, and setthement).
Magistrate Judge Andrew J, Peck no longer referred to the case, (beu) (Entered: 03/05/2018)

 

OR TNDOS

ORDER for 44 Motion to Dismiss filed by The City of New York, 49 Motion to Dismiss filed by Project Renewal, $8 Report and Recommendations.
The report is ADOPTED IN FULL. The City of New York's motion to dismiss is DENIED. Project Renewal’s motion to dismiss is DENIED, execpt as
to Lopez's failure to accommodate claim and any claims under Title II of the ADA. Plaintiff is granted leave to file a second amended complaint to
name Project Renewal as a defendant and to add facts to support her Tithe II failure to accommodate claim against Project Renewal, if she so chooses
Any such second amended complaint must be filed by Apnl 16,2013. The Clerk of the Court is respectfully directed to close the open motions at
docket entnes 44 and 49, mail a copy of this order to Plaintiff, and note mailing on the docket SO ORDERED. (Amended Pleadings due by
4/16/2018.) (Signed by Judge Valerie F. Caproni an 3/15/18) (yv) (Entered: 03/16/2018)

 

OTS 2018

Transmission to Docket Assistant Clerk. Transmitted re: 67 Order Adopting Report and Recommendations, Set Deadlines, to the Docket Assistant
Clerk for case processing. (y¥) (Entered: 03/16/2018)

 

OF/21/2018

68 | LETTER MOTION for Extension of Tire to File Answet on behalf ofall defendants addressed to Judge Valerie E. Caproni from Thomas B. Roberts

dated March 21, 2018. Document filed by New York City Dept. Homeless Services, The City of New York.(Roberts, Thomas) (Entered: 03/21/2018)

 

OR/23/2018

ORDER granting 68 Letter Motion for Extension of Time to Answer. Application GRANTED. The Clerk of the Court is directed to mail a copy of this
endorsement to Plaintiff and noie mailing on the docket, Project Renewal answer due 4302018, The City of New York answer due 4/30/2018, (Signed
by Judge Valerie E. Caproni on 3/23/2018) (kgo) (Entered: 03/23/2018)

 

OS 2VDOLS

Transmission to Docket Assistant Clerk. Transmitted re: 69 Order on Motion for Extension of Time to Answer,, to the Docket Assistant Clerk for case
processing (kgo) (Entered: 03/23/2018)

 

OR 2E/2018

AMENDED ORDER REFERRING CASE TO MAGISTRATE JUDGE. Order that case be referred to the Clerk of Count for assignment to a
Magistrate Judge for General Pretrial (includes scheduling, discovery, non-dispositive pretrial motions, and setlement) and Dispositive Motion (Le.,
mation requiring a Report and Recommendation). Referred to Magistrate Judge Oma T. Wang, (Signed by Judge Valene E. Caproni on 3/28/2018)
(rim) (Entered: 03/28/2018)

 

03/29/2018

ORDER: IT 15 HEREBY ORDERED that the Court will hold a heanng to consider Plaintiff's renewed motion for a temporary restraining order at 2:30
p.m. on March 30, 2018 in Courtroom 443 of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York 10007. IT 15 FURTHER
ORDERED that the Defendants are directed to respond to Plaintiff's renewed motion by noon on March 30, 2018_1T 15 FURTHER ORDERED that
the Court will address the sealing of Plaintiff's renewed nvotion at the March 30, 2018 hearing. ( Motion Hearing set for 3/30/2018 at 02:30 PM in
Courtroom 443, 40 Centre Street, New York, N'Y 10007 before Judge Valerie E. Caprom.}, ( Responses due by 3/30/2018) (Signed by Judge Valene E
Caproni on 3/29/2018) (kgo) Modified on 3/21/2018 (kgo), (Entered: 03/29/2018)

 

OWIO2018

Minute Entry for proceedings beld on 3/30/2018, before Judge Valene E. Caproni: Hearing held regarding Plaintiff's application for a temporary
restraining order, The Coun Denied the motion for a temporary restraining order because Plainulf has failed to demonstrate she is at nsk of an
irreparable injury unbess the Court orders the Defendants to place Plaintiff in a private room or single-oeccupancy hotel room. To the extent plaintiff has
demonstrated she faces an injury absent such relief, the Court concluded that nsk ts duc to conduct unrelated to the claims in this case. The Court
ordered the record of this proceeding Scaled. Court Reporter Tom Murray present. (Brantley, Michael) (Entered: 4/02/2018)

 

O4/27/2018

NOTICE OF APPEARANCE by Nidhi Srivastava on behalf of Project Renewal. (Snvastava, Nidhi) (Entered: 04/27/2018)

 

OVS0/2018

ANSWER to 2 Complaint. Document filed by The City of New York. (Attachments: = | Exhibit nombered amended complaint (Roberts, Thomas)
(Entered: 04/30/2018)

 

04/30/2018

ANSWER to 2 Complaint. Document filed by Project Renewal, (Attachments: # | Exhibit AMSnvastava, Nedhi) (Entered: 04/30/2018)

 

O3/01/2018

B/E; elk

SCHEDULING ORDER: Plaintiff and counsel for Defendants shall appear for a Status Conference on May 23, 2018 at 3-00 p.m, at the Daniel Patrick
Moynihan Courthouse, 500 Pearl Street, Courtroom 20D. (As further set forth in this Order.) The Clerk of Court is respectfully directed to maul a copy
of this Scheduling Order to Plaintiff and note mailing on the docket. Status Conference set for 5/23/2018 at 03:00 PM in Courtroom 20D, $00 Pearl
Street, New York, NY 10007 before Magistrate Judge Ona T. Wang. (Signed by Magistrate Judge Ona T. Wang on 3/1/2018) (cf) (Entered:
O5/01/2018)

 

 

 

 

 

 
OR01/2018

‘Transmssion to Docket Assistant Clerk, Transmitied re: 75 Scheduling Onder to the Docket Assistant Clerk for case processing. (cf) (Entered:
O5/01/2018)

 

O3/02/2018

SEALED DOCUMENT placed in vault. (rz) (Entered: 0502/2018)

 

O5/16/2018

iS

LETTER addressed to Magistrate Judgc‘Ona T. Wang from Thomas B. Roberts dated May 16, 2018 re: Agemia for May 23, 2018 conference
Document filed by The City of New York. (Roberts, Thomas) (Entered: 05/16/2018)

 

05/23/2018

Minute Entry for proceedings held before Magistrate Judge Ona T. Wang: Status Conference held on 3/23/2018. (Camm, Diane) (Entered: 03/24/2018)

 

03/25/2018

ORDER, At the Status Conference, the Count informed the pro se Plaintiff that if she did not consent to consolidation, she was to email Chambers by
5:00 pom on May 24,2018, Plaintiff did not email Chambers by this time, so with the consent of all parties currently im this achon, this case 15
consolidated with 18-CV-4293 (VEC) (OTW). The Court will treat the Complaint removed to this Court in 18-C'V4293 as the operative Second
Amended Complaint in the consolidated matter Defendants shall respond to the Order to Show Cause With T.R.0. in Civil Action, removed to this
Court in 1840V-4293, which this Court will treat as a Motion for Preliminary Injunction, by June 15, 2018. Plaintiff's Reply, if any. shall be fled by
July 27, 2018. Defendants shall answer the Sccond Amended Complaint, or otherwise move for relief, by June 27, 2018. A separate Order of Service
will rssue for the remammg Defendants. Plaintiff is reminded to check both her email and the ECF system for future Orders. All filings and
communications with this court by the pro se Plaintiff shall be filed with the Pro Sc Intake Unit, 500 Pearl Street, Room 200), New York, N'Y L007.
All future filings in this matter shall be filed only im this action, 17-C'V-32014. SO ORDERED. (NYC Dept of Homeless Services, NYC Dept of
Homeless Services, NYC Human Resources Administration, NYC Human Resources Administration, Project Renewal, Inc., Propect Renewal, Inc.,
OPS Security, In¢., OPS Security, Inc, WIN, Inc,, WIN, Inc, Christine C. Quinn and Chnistine C. Quinn added}, (Motions due by 6/27/2018.,
Foesponses duc by 6/15/2018, Replies duc by 7/27/2018.) (Signed by Magistrate Judge Ona T. Wang on 5/25/18) Filed In Associated Cases: I: 1T-cv-
03014-VEC-OTW, 1:1 8-cv-04299-VEC-OT Wy) (Entered: 05/25/2018)

 

OS/2H2018

Sel/Resel Deadlines: All Defendants. (yw) (Entered: 05/23/2018)

 

Oav2S/2018

ORDER OF SERVICE: To allow Plainniff to effect service on Defendants QPS Security, Inc., WIN, Inc. and Christine C. Quinn through the U.S
Marshals Service. the Clerk of Court is instructed to fill oul a U.S. Marshals Service Process Receipt and Return form ("USM-285 form") for cach of
these Defendants. The Clerk of Court is further instructed to issuea summons and deliver to the Marshals Service all of the paperwork necessary for
the Marshals Service to effect service upon these Defendants. Plaintiff does not have a manling address but has consented to receive documents
electronically. The Clerk of Court 15 therefore directed to docket an information package. The Clerk of Court is further instructed to complete the
USM-285 forms with the addresses for OFS Security, Inc., WIN, Inc, and Christine C. Quinn and deliver all documents necessary to effect service to
the U.S. Marshals Service 50 ORDERED. (U5M-285 Form duc by 6/25/2018. Request for [ssuance of Summons due by 6/25/2018.) (Signed by
Magistrate Fudge Ona T. Wang on 5/25/18) Filed In Associated Cases: 1:1 7-cv-03014-VEC-OTW, 1:18-cv-04293-VEC-OTWiyv) (Entered:
O5/25R2018)

 

O292018

SUMMONS ISSUED as to OPS Security, Inc, Christine C. Quinn, WIN Inc.. Filed In Associated Cases: 1:17-cv-03014-VEC-OTW_ 1:18-¢v-(4203-
WEC-OTW(sbr) (Entered: 05/29/2018)

 

OS 2H2018

FRCP 4 SERVICE PACKAGE HAND DELIVERED TO U.5.M.: on 05/29/2018 Re: Judge Valerie E. Caproni (9 in : lf-cv-04293-VEC-OTW) Order
of Service,,,,. The following document(s) were enclosed in the Service Package: Summons, IFP. Onder of Service, Completed U.5.M_ form(s) for
defendant(s)QPS Security, Inc; WIN Inc.; Christine C, Quinn. Filed In Associated Cases: 1:17-cv-03014-VEC-OTW, [:18-cv-4293-VEC-OTWishr)
(Entered: 05/29/2018)

 

06/15/2018

RESPONSE re: 78 Onder, Add and Terminate Parties, S¢1 Deadlines,,......cc000000 - Document filed by Project Renewal, Inc.. (Srivastava, Nidhi)
(Entered: 06/15/2018)

 

Oo 15/2018

81 | DECLARATION of Thomas B. Roberts in Opposition re: 23 MOTION Emergency Relief (to get back in Shelter) Requested. Document filed by NYC

Dept of Homeless Services, NYC Human Resources Administration, The City of New York. (Attachments: # | Exhibit Marsga’s House Rules, 4 2
Exhibit Suspension Request Form, # 3 Exhibit Notification of Transfer, = 4 Exhibit Transfer Referral, 4 3 Exhibit Plainulf's Pleading in 100632/2017,
# & Exhibit $/12/17 Transcript in 100632/2017, & 7 Exhibit 5/15/17 Transenpt in 100632/2017, 4 8 Exhibit Incident Reports, # 9 Exhibit Status of
2017BX021431, 4 10 Exhibit Suspension Request, # 1) Exhibit Incident Report, * 12 Exhibit 5/31/2017 Transcript in 1006322017, = 13 Exhibit
Email Chain, # 14 Exhibit Decision & Judgment in 100632/2017, # 15 Exhibit Letter of Dr Reed, + 16 Exchibit Letter of Dr Arty, # 17 Exhibit
Reasonable Accomodation Request Determination, # 1§ Exhibit Plaintiff pleadings in 10087 1/2017, # 19 Exhibit Respondent's Answer (without
exhibits} in }00871/2017, 2 20 Exhibit Affidavit of Laraque, 421 Exhibit Onder in }OOR71/2017, # 22 Exhibit Order in 100356/2018) Roberts,
Thomas} (Entered: 06/15/2018)

 

06/13/2018

MEMORANDUM OF LAW in Opposition re: 23 MOTION Emergency Relief (to get back in Shelter) Requested, . Document filed by NYC Dept of
Homeless Services, NYC Human Resources Administrahon, The City of New York. (Roberts, Thomas) (Entered: 06/15/2013)

 

OB/27/2018

ANSWER to 2 Complaint. Document filed by NYC Dept of [lomeless Services, NYC Human Resources Adnumstration, The City of New York.
(Attachments: # ] Exhibit Numbered version of Second Amended Complaint)Roberts, Thomas) (Entered: 06/27/2018)

 

OG/27/2018

ANSWER to 2 Complamt. Document filed by Project Renewal, Inc. (Attachments: # ] Exhibit A Snvastava, Nidhi) (Entered: 06/27/2018)

 

7/16/2018

 

MARSHAL'S PROCESS RECRIPT AND RETURN OF SERVICE EXECUTED Summons and Complain served. QPS Secunty, Inc. served on
6/28/2018, answer due 8/27/2018. Service was made by MAITL.. Document filed by Marah Lopez. (vba) (Entered: 07/16/2018)

 

O7/L62018

MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. Christine C, Quinn served on
W22018, answer duc 8/31/2018. Service was accepted by Jill K. Grant - Attomey. Document filed by Mariah Lopez (aca) (Entered: 07/16/2018)

 

O7/ 16/2018

MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Summons and Complaint served. WIN, Inc. served on 7/2/2018,
answer due 8/91/2018. Service was accepted by Jill K. Grant - Attormey. Document filed by Mariah Lopez. (aea) (Entered: 07/16/2018)

 

OF VT2018

NOTICE OF APPEARANCE OF PRO BONO COUNSEL by Amelia Anne Cottrell on behalf of Christine C. Quinn, WIN, Inc. (Cottrell, Amelia)
(Entered: 07/17/2018)

 

OVVT2O18

RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by WIN, Inc..(Cottrell, Amelia) (Entered: 07/17/2018)

 

OF/1R/2018

le|ts| BB) Bl] Bl) RIE) Bl] B

TRANSCRIPT of Proceedings re: conference held on 5/23/2018 before Magistrate Judge Ona T. Wang. Court Reporter'Transeriber. Thomas Murray,
(212) 605-0300, Transcript may be viewed at the court public terminal or purchased through the Court Reporter/Transcriber before the deadline for
Release of Transcript Restriction. After that date it may be obtained through PACER. Redaction Request due 8/8/2018. Redacted Transcript Deadline
sel for 8/20/2018. Release of Transcript Restriction set for 10/16/2018.( McGuirk, Kelly) (Entered: 07/18/2018)

 

OWL 2018

E

NOTICE OF FILING OF OFFICIAL TRANSCRIPT Notece is hereby given that an offictal transcript of a conference proceeding held on 3/23/18 has
been filed by the court reportertranscriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript [fno such Notice ts filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days...(MocGuirk, Kelly) (Emtered: 07/18/2013)

 

OV/2W2018

 

 

 

TRANSCRIPT of Proceedings re: CONFERENCE held on §/23/2018 before Magistrate Judge Ona T. Wang. Court Reporter/Transcriber. Thomas
Murray, (212) 805-0300. Transcript may be viewed at the court public terminal or purchased through the Court Reportes'Transcriber before the

 

 

 
deadline for Release of Transcript Restriction, After that date it may be obtained through PACER. Redaction Request duc 8/10/2018. Redacted
Transcript Deadline sct for 8/20/2018. Release of Transcript Restriction set for 10/1 8/2018.(MoCuirk, Kelly) (Entered: 07/20/2018)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OT2O2018 93 | NOTICE OF FILING OF OFFICLAL TRANSCRIPT Notice is hereby given that an official transcript of a CONFERENCE proceeding held on 5/23/18
has been filed by the court reportentranscriber in the above-captioned matter. The parties have seven (7) calendar days to file with the court a Notice of
Intent to Request Redaction of this transcript. [no such Notice is filed, the transcript may be made remotely electronically available to the public
without redaction after 90 calendar days...(McGuirk, Kelly) (Entered: 07/20/2018)

O723/2018 94 | NOTICE OF CHANGE OF ADDRESS by Amelia Anne Cottrell on behalf of Christine C. Quinn, WIN, Inc. New Address: Willkie Farr & Gallagher,
787 Seventh Avenuc, New York, New York, USA 10019-6099, 212-728-804M0. (Cottrell, Amelia) (Entered: 07/22/2018)

0806/2018 95 | SEALED DOCUMENT placed in vault.(r2) (Entered: 08/6/2018)

OROT/2018 $6 | LETTER addressed to Judge Valene E. Caproni from Mariah Lopes, dated 8/6/18 re: Plaintiff writes this letter to serve as an update for the Court as it
relates to the case and parties and facts in this action; and she requests that the Court consider that she has suffered for more than a year without stable
housing ete.; and that she may need the help of a lawyer at this point, or at least Court consideration by way of a very long adjournment ete. Document
filed by Maniah Lopez.(sc) (Entered: 08/08/2018)

OF 12018 97 | LETTER addressed to Judge Valene E. Caprom from Thomas 8. Roberts dated August 10, 2018 re: Ms. Lopez’ August 7, 2018 letter (dkt. mo. 96).
Document filed by NYC Dept of Homeless Services, NYC Human Resources Administration. The City of New York.(Roberts, Thomas) (Entered:
O81 2018)

Oasi3/2018 98 | CONSENT LETTER MOTION for Extension of Time to File Answer addressed to Judge Valerie FE. Caproni from Jill K. Grant dated August 13, 2018.
Document filed by Chinistine C. Quinn, WIN, Ine.(Cotirell, Amelia) (Entered: 08/13/2012)

Oa 142018 94 | ORDER granting 98 Letter Motion for Extension of Time to Answer re 2 Complaint. The application is GRANTED. This case has been referred to me
for general pre-trial purposes, and such applications should be directed to me in the future. SO ORDERED. (Christine C. Quinn answer duc 10/3/2018;
WIN, Inc. answer due 10/5/2018.) (Signed by Magistrate Judge Ona T. Wang on 8/14/2018) (ro) (Entered: 08/14/2018)

OR 142018 | 100 | NOTICE OF APPEARANCE by Stephen Paul Pischl on behalf of QPS Security, Inc. (Pischl, Stephen) (Entered: 08/14/2018)

ORE =| 101 | PETTER MOTION for Extension of Time fo Respond to the Complaint addressed to Magistrate Judge Ona T. Wang from Stephen P Pischl dated
August 14,2018. Document filed by QPS Security, Inc.(Pischl, Stephen) (Entered: 08/14/2018)

O8/20/2018 | 102 | ORDER granting 10] Letter Motion for Extension of Time. The application is GRANTED, Defendant QPS Security shall respond to the complamt by
October 5, 2018 SO ORDERED. (Signed by Magistrate Judge Ona T Wang on 8/20/2018) (rro) (Entered: 04/20/2018)

OH20/2018 Sev/Reset Deadlines: OFS Security, Inc. answer due 10/5/2018. (mo) (Entered: 08/20/2018)

ONT 2018 103 | LETTER addressed to Judge Valerie E. Capron from Maniah Lopez, dated 9/5/18 re: Plauntif writes to the Court because she is considering filing an
emergency motion for reluef before the Court, requesting that the Municipal Defendants be compelled to provide her with safe temporary housing
Document filed by Manah Lopes (sc) (Entered: (07/2018)

LOD 2018 104 | NOTICE OF APPEARANCE by Jill Kaden Grant on behalf of Christine C. Quinn, WIN, Inc.. (Grant, Jill) (Entered: 10/04/2018)

1Oros/2018 105 | MOTION to Dismiss the Second Amended Complain. Document filed by Christine C. Quinn, WIN, Inc, (Cottrell, Amelia) (Entered: 1003/2018)

10/03/2018 106 | MEMORANDUM OF LAW in Support re: 105 MOTION to Dismiss the Second Amended Complaint. . Document filed by Chnstine C. Quinn, WIN,
Inc.. (Cottrell, Amelia) (Entered: 10/05/2018)

10/05/2018 107 | DECLARATION of Jill K. Grant in Support re: 105 MOTION to Dismiss te Second Amended Complaint. Document filed by Christine C. Quinn,
WIN, Inc. (Attachments: # ] Exhibit A. # 2 Exhibit B, #3 Exhibit C, # 4 Exhibit D, # § Exhibit E, # 6 Exhibit F, # 7 Exhibit G. 4 § Exhibit H #9
Exhibit | £10 Exhibit J, #1] Exhibit KW Grant, Ji) (Entered: 1005/2018)

1005/2018 108 | DECLARATION of Christine C. Quinn in Support re: 105 MOTION to Dismiss the Second Amended Complaint Document filed by Christine C.
Quinn, WIN, Inc.. (Cottrell, Amelia} (Entered: 10/05/2018)

1/05/2018 109 | NOTICE of to Pro Se litigant who opposes a Rule 12. Motion supported by matters outside the pleadings re: 105 MOTION to Dismuss the Second
Amended Complaint. Document filed by Christine C. Quinn, WIN, Inc... (Cottrell, Amelia) (Entered: 10/05/2018)

10/03/2018 0 | RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by OPS Security, Inc. (Pischl, Stephen) (Entered:
10/05/2018)

1OMS/2018 | UL | ANSWER to Complaint. Document filed by OFS Security, Inc, (Attachments: 4 | Exhibit A - Numbered Complaint \(Pischl, Stephen) (Entered:
105/201 8)

LV1S/2018 2 | SCHEDULING ORDER: Maintiff and counsel for Defendants shall appear for a Status Conference on January 10, 2019 at 10:00-a.m. at the Daniel
Patrick Moynihan Courthouse, 500 Pearl Street, Courtroom 200. At least three days before the conference, Defendants shall submut a letter via ECF,
with copies to the Plaintif, identifying their agenda items for the conference and the current procedural posture of the case. Plaintiff may file a letter
by email, with copies to counsel for Defendants, by January #, 2019 responding to any issues raised by Defendants and identifying any agenda items
for the conference. The Clerk of Court is respectfully directed to email a copy of this Scheduling Order to Plaintiff and note mailing on the docket SC)
ORDERED. Statut Conference set for 1/10/2019 at 10:00. 4M im Courtroom 20D, 50%) Pearl Sureet, New York, NV LOQ07 before Magistrate Judge Ona
T. Wang. (Signed by Magistrate Judge Ona T. Wang on 11/15/2018) (cv) Transmission to Docket Assistant Clerk for processing. (Entered: 11/16/2018)

1220/2018 Request for Subpoenas Issued and Given; Request for (6) Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of
Premises, and (2) Subpocnas to Appear and Testify ata Hearing or Trial. from Mariah Lopez issued and given at the Pro Se Intake Counter on
12/20/2013. (vn) (Entered: 12/20/2018)

IZ0/2018 U3 | EMERGENCY MOTION FOR TRO, re: for Temporary Restraining Order. Document filed by Mariah Lopez. (sc) (Entered: 12/21/2018)

122U2018 | U4 | MOTION for Nidhi Srivastava to Withdraw as Attorney , Document filed by Project Renewal, Inc..(Srivastava, Nidhi} (Entered: 12/21/2018)

IZ2L2018 LS | DECLARATION of Nidhi Srivastava in Support re: 114 MOTION for Nidhi Srivastava to Withdraw as Attormey .. Document filed by Project
Renewal, Inc. (Srivastava, Nidhi) (Entered: 12/21/2018)

IDP12018 llé | REPORT AND RECOMMENDATIONS re: 113 MOTION for Temporary Restraining Order. filed by Mariah Lopez. Tere, Plaintiff is seeking the

substantially the same relief she has sought in her Second Amended Complaint and her Motion for Preliminary Injunction, which remains pending.
(See ECF 78). Plaintiff is also essentially renewing her past motion seeking a Temporary Restraining Order, made on June 15, 2017, and denied by
Judge Batts on the same day. (ECF 32). Plaintiff is seeking affirmative, noi prohibitory relief, and it is unclear what immeparabbe harm the current
motion secks to avoid. Because of the heightened standard in this Circuit governing requests for affirmative emergency relict, the Court recommends
that the motion be DENIED. The Court will address the issues raised in the Motion at the previously scheduled status conference, currently set for
January 10,2019. Pursuant to 2% U.S.C. § 634(by(1) and Role 72(b) of the Federal Rules of Civil Procedure, the parties shall have fourteen (14) dav-
(including weekends and holidays) from service of this Report to file written objections. See also Fed. R. Civ. F & (allowing three (3) additional da,

 

 

 
NEW
RK
STATE

 

ANDREW M. CUOMO
Governor

June 7, 2019

Office ol Children by ly J) ar C. ‘L

and Fanuily Services

SHEILA J. POOLE
Acting Commissioner

Dear Commissioner/Executive Director:

This letter is to inform you th

 

t there has been an update to Education Law §6456 which

broadens the population of students eligible to receive funding and support under the Foster
Youth College Success Initiative (FYCSI). This is a major accomplishment and opens doors for

youth who may be academi

lly strong, but need additional financial or other supports. FYCSI

provides additional support ' rvices and funding to help meet the costs of college for eligible

students.

Please inform all eligible students enrolled in college for the 2019-20 academic year about this

opportunity. OCFS must con

firm a student's eligibility for the NYS Education Department. In order to

do so, the Office must have a completed consent form from the student, or, if they are under the

age of 18, their legal guardian

. Consent forms, attached here, or downloadable at

hittps://ocfs.ny.gov/main/Forms/Foster Care/OCFS-3165.docx must be completed and returned by

July 15, 2019 via email to F¢

LY 4College@ocfs.ny.gov. or mailed to:

Foster Youth College Success Initiative
C/O Heather Babcock
NYS Office of Children and Family Services
52 Washington Street, Room North 338
Rensselaer, New York 12144

Please be aware of the following:

1. Youth must be enrolle
college/university that

d ata SUNY or CUNY college/university OR at a private
hosts a Higher Education Opportunity Program (HEOP.)

2. An eligible youth includes any student—including undocumented youth—who is currently

a resident of New Yo
time after his or her

need, as determined

rk State and who is an orphan or spent time in foster care at any
13th birthday.

3. Institutions of higher education (IHEs) award FYCSI funds to eligible youth based on their

y the IHE. Not all youth will receive actual cash, but might receive

services or the money may go to pay down their tuition and fees, etc.

 

Ed. Law §6456 and 8|
* Tuition and fees |
* Books

 

4. The funds can be used for costs necessary for eligible youth to attend college, as listed in

NYCRR Part 152, including but not limited to:

;
Division of Youth Development and Partnerships for Success | 52 Washington Street, Rensselaer, N¥ 12144 | (518) 474-9879 | ocis.ny.gov

ee a
12-AUG-2019 13:33:44 Schenectady County Com College
201909 Student Schedule
Fall 2019
o9y05/19-12ay21/ 19

Lopez,Mariah 00200783
1414 E. 28th St
Brooklyn, HY 11210

b ROOM

CRN SUBJ CRSE SECT TITLE CREDS LV ST DAYS IME BUIL
90237 SoC 121 51 Sociology 3.0001 RE Th 0400-0900pm ELS
90262 PSY 121 51 Intro Psychology 3.00 01 RE Tu 0600-0900pm ELS
90487 POL 123 01 U.S. Government & Politics 3.00 01 RE TuTh 0130-0245pm ELS
90805 com 100 02 Intre to Human Communication 3.00 01 RE TuTh 1100-1215pm STK

TOTAL «12.00 CEUs -00

INSTRUCTOR

Levy B
Matias C
Nicholas P
Doyle R

PAGE 1
SFRSCHD
 

tt pPLy,

*

8 gé
, ARS +

June 16, 2019
To Whom It Concerns,

| am an Oscar-nominated documentary film director and New York Times bestselling author,
known for my work-on subjects of significance to LGBTQ history. My film HOW TO SURVIVE A
PLAGUE, about HIV/AIDS activism and the advent of effective medicines, was nominate for
multiple Emmys, an Independent Spirit Award, and a Director's Guild Award, and won top
prizes from a dozen film festivals as well as the Gotham Award, the Peabody Award, and the
GLAAD Media Award, among others. My award-winning film about transgender pioneers and
early LGBTQ activism, THE DEATH AND LIFE OF MARSHA P. JOHNSON, made over a
dozen Best-of-the-Year lists. Both those documentaries are included in Time Magazine's “8
Movies to Watch on Pride Month.” My journalism, published in the New York Times Magazine,
Newsweek, GO. Esquire, and elsewhere, stretches back over three decades, and has produced
four non-fiction books. The latest of those, also called HOW TO SURVIVE A PLAGUE, was
shortlisted for the Wellcome Book Prize and the Carnegie Prize in Literature, and won the
Baillie Gifford Prize for Nonfiction in 2017, the UK’s highest recognition. In addition, it was
honored with the top prizes awarded for LGBTQ-thamed books: The Lammy, the Stonewall
Book Prize, the Triangle Prize, the Green Carnation, and the National Lesbian & Gay
Joumalism Association's Excellence Award.

In the course of my work, | have come to know Mariah Lopez. She first came to my attention for
her work as director of STARR, a unique organization doing policy and criminal justice work in
New York City and elsewhere. Newspaper accounts a number of years ago credited STARR
with drawing new police attention to the unsolved death of a community leader — Marsha P.
Johnson, who died in 1992, This news was of particular interest to me, as someone who knew
Ms. Johnson personally and had hoped to make a documentary film about her. Mariah was one
of my early collaborators on that project, lending her deep insights and vast networks to the
project. She also allowed me to better know another key activist from that time, Syivia Rivera,
sharing with me her intimate memories of living with, and being adopted by, Ms. Rivera. These
are two towering figures in LGBTQ history. In 1969, Ms. Rivera and Ms. Johnson were key
players in the Stonewall Uprising that launched the modern LGBTQ movement. They went on
to cofound Gay Liberation Front, and then the spinoff group STAR, which stood for Street
Transvestites Action Revolutionaries, using the vernacular of the day. This was among the first-
known groups dedicated to transgender rights. Mariah's commitment to maintaining the stature
of these two leaders is unsurpassed.

It is in their memories that Mariah has taken up the struggle for transgender people —
particularly poor and disenfranchised trans women of color. Her work has brought her to
advocate for criminal justice reform, for HIV research and care, marginalized youth, and the
rights of sex workers. She co-founded FIERCE (Fabulous Independent Educated Radicals for
Community Empowerment), a local organization fighting gentrification and the cultural
repression of the queer and largely transgender and gender non-conforming street culture in
Greenwich Village.

And she revived STAR, updating the name and acronym: now the Strategic Trans Alliance for
Radical Reform. The work of STARR responds to the epidemic of crime against transgender
women of color, and includes pressuring law enforcement to return to dozens of murder cases
that have been allowed to go cold. This work has made her a well-known activist in New York

PUBLIC SQUARE FILMS
224 5th Avenue, Sth Floor
New York, NY 10001
212-505-1758
ww. publicsquarefilms,com

 

 
t
tt pvALr,

Squakhe

fie |

city and state politics and in the national LGBTQ movement. Her tactics have sometimes been
questioned, and | myself have felt the brute force of her stridency, but her positive vision for her
community is never in doubt. The full impact of STARR remains to be seen, but it can fairly be
said that Mariah's tireless work has kept the world focused on the terrible perils that
transgender women of color face, while helping to restore Sylvia Rivera and Marsha P. Johnson
— and by proxy all our unsung transgender heroes — to their rightful place, recognized finally
for their radical contributions to American life,

Warmly,

as

ar

David France
Director, Public Square Films

 

PUBLIC SQUARE FILMS
224 Sth Avenue, Sth Floor
New York, NY 10001
212-505-1758

www. publicsquarefilms.com

 
